UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

. UNITED STATES OF AMERICA, CASE NO. 15-CR-95
GOVERNMENT’S UNCLASSIFIED

Vv. MEMORANDUM IN OPPOSITION TO
DEFENDANTS’ MOTIONS

DILKHAYOT KASIMOV and
AZIZJON RAKHMATOV,

Defendants.

Xx

UNCLASSIFIED MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO
SUPPRESS EVIDENCE OBTAINED OR DERIVED FROM ELECTRONIC
SURVEILLANCE AND PHYSICAL SEARCH CONDUCTED PURSUANT TO THE
FOREIGN INTELLIGENCE SURVEILLANCE ACT (FISA) AND FOR DISCLOSURE OF
FISA MATERIALS

Plaintiff United States of America, by and through its counsel of record, the United States
Attorney for the Eastern District of New York and Assistant United States Attorneys Douglas M.
Pravda, David K. Kessler and J. Matthew Haggans, hereby files its UNCLASSIFIED
MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO SUPPRESS
EVIDENCE OBTAINED OR DERIVED FROM ELECTRONIC SURVEILLANCE AND
PHYSICAL SEARCH CONDUCTED PURSUANT TO THE FOREIGN INTELLIGENCE
SURVEILLANCE ACT (FISA) AND FOR DISCLOSURE OF FISA MATERIALS.

This UNCLASSIFIED MEMORANDUM is based upon the attached memorandum of

points and authorities, a sealed appendix, and the files and records in this case.
Case 1:15-cr-00095-WFK Document 361-1 Filed 08/16/19 Page 2 of 73 PagelD #: 1833

Dated: August 16, 2019

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

/s/

 

DOUGLAS ME PRAVDA :
DAVID K. KESSLER

J. MATTHEW HAGGANS
Assistant United States Attorneys
Eastern District of New York

/s/

 

STEVEN WARD

Trial Attorney

Counterterrorism Section

National Security Division

United States Department of Justice

/s/
PURVI PATEL
Attorney Advisor
Office of Intelligence
National Security Division
United States Department of Justice

Attorneys for Plaintiff
UNITED STATES OF AMERICA
Il,

IIL.

IV.

TABLE OF CONTENTS

INTRODUCTION .....ccccessccsssccssessseessressnscenseereassneesansesnegeseeenseeeaceessessnensneeesesersesenesvenes
A. BACKGROUND .....cccccsesscestecceteesseesseeeneecensessessseevenesvensssseseeteesesssseseeaspensseaseues
B. OVERVIEW OF THE FISA AUTHORITIES vu. cesscsseesseesseerseteeeereneenseeees
1, [CLASSIFIED MATERIAL REDACTED] uc cece eeeseeneesseeees
2. [CLASSIFIED MATERIAL REDACTED] ....00000 eee eetcesesseeeens
3. {CLASSIFIED MATERIAL REDACTED) ............... vassneneencaneneeneenees
4 The FISC’s Findings .......ccccessessscsssesessessenreasensasseaseesessnasereusesecnsacseeeees
THE FISA PROCESS wu... ccecccesccsseessrresnsscssnssccesescenseeceessscensaseeeaaeeeaesceesaseceseeeeeteeereeesees
A. OVERVIEW OF FISA oo. ceccecscecseseseeteneeseescnneesneseaneetnessessessensacecenseaceeneaseaeennes
B. THE FISA APPLICATION .......ccccccssecessessesssseesrercsnsecsesssssasasesssseseeseascnegeetoesnsees
i, The Certification cc. .ccccccsscsscscessssecssssesseaseeseneeeseneeesarecseaeesersecienecieeesrads
2. Minimization Procedures .,........cc:cccccsccssscccssssceecesecseseesseessessaceesenssesessaee
3. Attorney General’s Approval... cecsessesseeeceenseneneeseeasceseastessesrseeneate
Cc. THE FISC’S ORDERS .......cccccsecscessecsnsesenecensecsaessnrseseescanseseessaeseanssnnensnerensseueee
THE DISTRICT COURT’S REVIEW OF FISC ORDERS... ccccsssseesssreseenscesraseeeenerees
A. THE REVIEW IS TO BE CONDUCTED IN CAMERA AND EX PARTE. .......
1. In Camera, Ex Parte Review Is the Rule... sseseeseesneseenenseens
2. In Camera, Ex Parte Review Is Constitutional ............cccsscesseccesseseeaneees
B. THE DISTRICT COURT’S SUBSTANTIVE REVIEW... .ccsccccssecsensesteensoees
1. Standard of Review of Probable Cause .........scccssscesssseeesseseeesenneeseeeseees
2 Probable Cause Standard .0.....cccceccsccscsssessesceteesssneeeneecsessessersesseeseeaeears
3. Standard of Review of Certifications....cccccsesessessssssssescseessescerseseessesees
4 FISA Is Subject to the Good Faith Exception... cccccussesresecessseeeereeeens

THE FISA INFORMATION WAS LAWFULLY ACQUIRED AND THE
ELECTRONIC SURVEILLANCE AND PHYSICAL SEARCH WERE MADE IN
CONFORMITY WITH AN ORDER OF AUTHORIZATION OR

APPROVAL wccccccccesssessscesectesseesenensessceuseusseusseusaseransaneseearenesseenreneerendeneseee sevens Ens eogeene ents
A. THE INSTANT FISA APPLICATION(S) MET FISA’S PROBABLE

CAUSE STANDARD cccccecsesscsetecceessseuseeccensstesssetecnsssseseessesssarensdestensees center

1. [CLASSIFIED MATERIAL REDACTED] ......csecestsesteseeereeeeens

2, [CLASSIFIED MATERIAL REDACTED] ...00.. eee

a. [CLASSIFIED MATERIAL REDACTED] .......

b. [CLASSIFIED MATERIAL REDACTED] ....0. cece

c. [CLASSIFIED MATERIAL REDACTED] 0... cece
VI.

VIL

d. [CLASSIFIED MATERIAL REDACTED] ............:c essere 29

e, [CLASSIFIED MATERIAL REDACTED] ........ essere 30

3. {CLASSIFIED MATERIAL REDACTED] ......0..c cesses 30

a. [CLASSIFIED MATERIAL REDACTED] ........ccscssecsneeeeeees 30

i [CLASSIFIED MATERIAL REDACTED) ................. 30

ii {CLASSIFIED MATERIAL REDACTED) .................. 30

b. [CLASSIFIED MATERIAL REDACTED] 0.0.0... cece 30

C [CLASSIFIED MATERIAL REDACTED} ...... ee ceeettenene 30

d. [CLASSIFIED MATERIAL REDACTED] ......... cesses 30

B. THE CERTIFICATION(S) COMPLIED WITH FISA ....ccceccreseseteseereerenstennens 30

1. Foreign Intelligence Information .......cccccccesccssesesnsesensssesneereneenseeenes 30

2. “A Significant Purpose... ccecsccssessseesscessestenessenneesteesssseeserennsseeeenees 30
3. Information Not Reasonably Obtainable Through Normal

Investigative Techniques ......ssscssscesssrcsssereessesseresestecnsorseseaesssseseeseenss 31

C. THE ELECTRONIC SURVEILLANCE AND PHYSICAL SEARCH
WERE CONDUCTED IN CONFORMITY WITH AN ORDER OF

AUTHORIZATION OR APPROVAL... csccsccccessstesssersesssassensascersessensearsesnsenens 31
1. The Standard Minimization Procedures..........ccscecescesecsscssescessasserseseseees 31
2. The FISA Information Was Appropriately Minimized ........c cesses 36
THE COURT SHOULD REJECT THE DEFENDANTS’ LEGAL ARGUMENTS ....... 36
A. THE DEFENDANTS HAVE NOT ESTABLISHED ANY BASIS FOR
THE COURT TO SUPPRESS THE FISA INFORMATION ......cccccessesestentens 37
1. The Government Satisfied the Probable Cause Requirement of FISA......37
2 The Certification(s) Complied with FISA oo. .icsccsersesesesssecneeareennnes 39
3. The Government Complied with the Minimization Procedures .........00+ 40
4 Franks v. Delaware Does Not Require Suppression of FISA
Materials ......ccccccesscssesnsccesnseceseecesesecenaeeeesaesessnsceesaceseaneensanecarensenrussesneseseeees 41
5. Rakhmatov’s Fourth Amendment Challenges Have No Merit...........008 44
B. THE DEFENDANTS HAVE NOT ESTABLISHED ANY BASIS FOR
THE COURT TO DISCLOSE FISA MATERIALS ooo. eceeeecsreesrreretenensasvene 46
1. Disclosure Is Not “Necessary” under FISA 0... cesses neeseneeeereeneereaes 46
2. Due Process and Other Constitutional Provisions Do Not Require
Disclosure ......ccccseccsssesessesseeceeceeccensenaescerenserassenecsensensensedevasseasevaeseseeeereeeees 49

RAKHMATOV’S MOTION FOR ADDITIONAL NOTICE AND
DISCOVERY SHOULD ALSO BE DENTED ooo cicecstesesesteceestesceeseeeneerennesneeseaneanenes 54

CONCLUSION 0... eeeeceececsceereerecnensreceeereeneesseeestenessueeeaseeeeseanscenensecasennsateeseea teresa teneaeseaeeaees 58

i
TABLE OF AUTHORITIES
FEDERAL CASES |

ACLU Found. of So. Cal. v. Barr,
952 F.2d 457 (D.C. Cir, 1991) ce cescccsceeeneceeeeeseseseeeveseresasseesssessesaurauseasenseassensarsenseateneensd 21, 49

Ake v. Oklahoma,
ATO U.S. 68 (1985) ceccscssssccsccsssccesscecesscscesceccesscacesscccescecececcssccscenscccsscsecseccacsessssensencessessessseeeceesses 50

Berger v. New York,
388 U.S. 41 (1967)... ceceseestsscsseneenssseensesensereensseaenes esoeeaaeeneeseeesnesserace cueseaecaesereeaesaersnesseraseas 45

Brady v. Maryland,
373 U.S. 83 (1963)... cescccssceseeeserscecescreseeesenseseeesevevastavseevessersenaegeatsassussescenscsivensdrecseescaseaesseeneees 53

CIA v. Sims,
471 U.S. 159 (1985) cece ccecsecsecneenscesenseeateccessesenseerestersesendsrasesenseenthesedsneeeuneceeneesag ress 19, 20, 51

Dean v. United States,
556 U.S. 568 (2009)... cescsensescenseeserseeersetsereessssensesensascevsasseseeesaessesessassessesseeseasseuteceransarresaeesss 57

Franks v. Delaware,
ABS US. 154 (1978) cccesscccsencessstensersesescessecseseesessececesresecresseaceseedessessseseeseevseesenecas races 25, 41, 42

Global Relief Found. Inc. v. O'Neill,
207 F. Supp. 2d 779 (N.D. Il. June 11, 2002), aff'd,
315 F.3d 748 (7th Cir. 2002) occ ceeeessesssessessneeereseseneessesneaseeeneesseeneeseereeeeneeeeeeneesteenaespeenteaares 13

Halperin v. CIA,
629 F.2d 144 (D.C. Cir, 1980) cicccccsssescnetecssssssesscssssenssssescsssessesseneascanssssessssceseussessessrseesesiees 20

Hines vy. Miller,
318 F.3d 157 (2d Cir. 2003). cess ceseeneeressnsrseseeeeessseranesrsensesrensetsessseseersersnssneseeseneeease tens 49

illinois v. Gates,
462 U.S. 231 (1983) iccccsscessesecestceeeessessressesaeeeseesaecaeesasneeesesenscensnnesenasaeeaeceeasaeesasesssenaseeaenseeesees 38

In re Grand Jury Proceedings of the Special Apr. 2002 Grand Jury,
347 F.3d 197 (7th Cir. 2003)... ccceessssessssescascenseneessssensessevnasceeveasceeseaseagespenasesepnaersenees 17, 26, 47

In ve Kevork,
634 F. Supp. 1002 (C.D. Cal. Aug. 5, 1985), aff'd,
788 F.2d 566 (9th Cir, 1986) occccceccssessscseeescesesseeseceesessenseaeeaseessessecsessedseassesrenscaseaneassensed 18, 32

In re Sealed Case,
310 F.3d 717 (FISA Ct. Rev. 2002)... eeneeseeneacenseneessescsessesesaseasesaseasenenee 25, 32, 38, 39, 45

iil
Mason v. Godinez,
A7 F.3d 852 (7th Cit, 1995) icccscscscsesscscecseesessensesseeseceeeeessaseneeasenessseneesesessseseceseessenseassacanensess 37

Massachusetts v. Sheppard,
A468 US. 981 (1984) ce eecceeeeseenseceeseereeseerenteerreesesesse cet esneenerdebieseeeas Heseeseeonesescnevaas eeeeasnereesaers 28

Mathews v. Eldridge,
424 U.S. 319 (1976) cecsccccrecceccnscesesssersersersrcersasseenenses a eeceseenecueeeeuuenecescnseeceenacescnssuaeeesessasesssates 49

Medina v. California,
505 U.S. 437 (1992)... eccesssscsssscessscssessuccassnncsssennsensevsasensesseresersesessenscenenseapeesnsasseeeareaseaeeaensuavas 50

Pennsylvania v, Ritchie,
ABO US. 39 (1987) ccccccsccsecsccceccesceccessesessscseccessecsessscesesscecesscenssscesssscsstssessessessssecesscesseseessecsessceveee 55

Phillippi v. CIA,
655 F.2d 1325 (D.C. Cir, 198). cceccescencesenrceesessescererseesenearensescsasetsnesasesseasensesseeseeuesasoneraee 19

Scott v, United States,
A386 US, 128 (1978). eccsceeeceneesceseeseesceneeseessesscaresseeressesassesesseeraseaevaceasvasenssrsesea essed hessasaeonees 34

United States v. Abu-Jihaad,
531 F. Supp, 2d 299 (D. Conn. Jan. 24, 2008), aff'd,
630 F.3d 102 (2d Cir. 2010)... ceeseerseresserecssecaseascesenssessescessesonsssensssteensenesesesseensasneves passim

United States v, Agurs, .
42T U.S. 97 (1976) sreccsccscssccsessssossesvssssvesnsesevesssessesesetensensnasvssnssavsresssececeeeessnssssessstsssnsssssanssavsevees 54

United States v. Ahmed,
No. 1:06-CR-147, 2009 U.S. Dist. LEXIS 120007
(N.D. Ga. Mat. 19, 2009)... cccsssscscceeseeseeseeseenecseseaseecessecaerestassensereaeaceensensees 26, 27, 38, 46, 59

United States v. Alwan,
No. 1:11-CR-13, 2012 WL 399154 (W.D. Ky. Feb. 7, 2012) ...ccccccsesceeessecsseseessesseeseseeseseees 26

United States v. Badia,
827 F.2d 1458 (11th Cir, 1987) .cccecscssseccscsscsssssssccescseescerevscsssssecenseversesnessencarserssenvess 17, 25, 26, 48

United States v. Bagley,
4T3 U.S. 667 (1985) secceccccscccscsssssssssssevessecseseeseceseeeseessasssssssnaveseevssesseesecsensesrssnnssssnensssnasssesneseeses 55

United States v. Belfield,
692 F.2d 141 (D.C. Cir, 1982) oo ees ceeccennerseeseeceaeereessecesevaresaneraessaseseeaseaneceeeasearseseats passim

United States v. Benkahla,
437 F, Supp. 2d 541 (B.D, Va. May 17, 2006) scccsccsecssssseessccsssseessssssetsessssseeessesen 21, 45, 46, 52

iv
United States v, Bin Laden,
126 F. Supp. 2d 264 (S.D.N.Y. Dec. 5, 2000) .sssssssssvessscsssesssssssnsessecscessessssanennsseseeeeeeeseneneeee 32, 33

United States v. Bynum,
485 F.2d 490 (2d Cir. 1973)...cccccssesssceseesceseseseescsecssesessessssesseveassareassasrencarersseanersestenseasapensesseness 34

United States v. Campa,
529 F.3d 980 (11th Cir, 2008) ooo cceesereeeseereeretsersensaseeeseenaessessassessensessecaeseseagteeneenesereneas 26, 27

United States v. Canfield,
212 F.3d 713 (2d Cir. 2000)... cscs scsserssesetsesssersescesenscsnesteessenrsnnesrearseressntenneeeteepeaagtesesaeseanenes 28

United States v. Cavanagh,
807 F.2d 787 (9th Cir, 1987) oe eecesscsesecsesessceseesssenscesscsstecsevensceesenseseesseseresasecgensseenes 23, 25, 45

United States v. Colkley,
899 F.2d 297 (4th Cir, 1990) oc eceseeeeereeeeereesersetssteseaseevsssessaseressasssesseseesssreessaestensenenens 41, 42

United States v. Damrah,
412 F.3d 618 (6th Cir. 2005) occsccccesssensecsesersessssenescensestesssessessessesssessecseneses 21, 25, 49, 50, 58

United States v. Daoud,
No. 12-CR-723, 2014 WL 321384 (N.D. Hl. Jan. 29, 2014) coecscecssescstsseereeesarereeeens aeceetasens 17

United States v. Daoud,
755 F.3d 479 (7th Cir, 2014) oe cceseseneeevsecetessessssseensererseseeseseseneaeseas 16, 17, 20, 43, 47, 48, 53

United States v. Duggan,
743 F.2d 59 (2d Cir, 1984)... cicscseecesessetseeserescecessssecssssesssscessnsseasesarcanssssnnesssereesenereesteeees passim

United States v. Duka,
OTL F.3d 329 (3d Cit, 2OEL)escccscccccscccrssccrcssccccececcessccssscesssssssscsssssessssesencescsenseceenecees 23, 27, 40, 45

United States v. El-Mezain,
664 F.3d 467 (Sth Cir, 2011) oc eecseseeseeseereeeee senses ceeeaneeeeereeness 16, 17, 21, 23, 49, 50, 51, 58

United States v. Falcone,
364 F. Supp. 877 (D.N.J. Sept. 28, 1973), aff'd,
500 F.2d 140] (3d Cir, 1974). cssecsscsessevssrsecsresnserceeersensensensessseneeeessessesssssessesereeesasrassnesees 35

United States v. Falvey,
540 F. Supp. 1306 (E.D.NCY. June 15, 1982) ice ceccsseseessereneeesreseearennesensenes 21, 25, 44, 45, 52

Unites States v. Fishenko,
No, 12-CV-626 (SJ), 2014 WL 4804213
(E.D.NLY. Sept. 25 2014) cc seseesesseneeecesceeeeessseeceessersassesensssevnsesseasseeaecedsensessenenseseeeasseenees 23
United States v. Garcia,
413 F.3d 201 (2d Cir, 2005)... ccescessceteereeeereesereeesereeeessensessessaserensaeeseeacenseatenseanseepsagsrrensneas 27

United States v. Griebel,
312 F. App’x 93 (LOth Cir. 2008) occ eecesessrescnsssesescesessencassesaseseceseessesscanenssrasarassnsesaveeeenstens 54

United States v. Hamide,
914 F.2d 1147 (9th Cir, 1990) c.ccccccsssssssssssssssssssesvsssssssscsssssssssscsssssssssnsensvcssesecessssssssesseeseeceseecseee 16

United States v. Hammoud,
381 F.3d 316 (4th Cir. 2004), rev’d on other grounds,
543 U.S. 1097 (2005), op. reinstated in pertinent part,
A405 F.3d 1034 (4th Cir. 2005) oe cceeeeseserreereesacstersesnsceesneeseesseseersesnssseseesseesesnrensenses 32, 34, 46

United States v. Hasbajrami,
No. 11-CR-623 (JG), 2016 WL 1029500
(E.D.N.Y. Feb. 18, 2016) ccccscsesscessssessssssessesesssscsssvssssssssseessesssessnsssssnnscsecncnvanssasseseenseuneates 18, 23

United States v. Hussein,
No. 13-CR-1514-IM, 2014 WL 1682845 (S.D. Cal. Apr, 29, 2014) occ eeesseseereeessererees tes 52

United States v. Isa,
923 F.2d 1300 (Sth Cir, 1991) ecccccsesssccessecseeseeaseeeeescseseecessscreaserseneessneseas 16, 17, 19, 21, 35, 52

United States v. Ishak,
277 E.R.D. 156 (E.D. Va. Sept. 9, 2011) veccccssccssssessssscssssssossescsssssesssssessssscesesseessstecesenseerecsetvee 55

United States v. Islamic Am. Relief Agency,
No, 07-00087-CR-W-NKL, 2009 WL 5169536 |
(W.D. Mo, Dec. 21, 2009) occ cseeeeerrseressessesesesssssseassesesecscsesesenseessensaeressansesssaceeensans 19, 27, 35

United States v. Kashmiri,
No. 09-CR-830, 2010 WL 4705159
(N.D. TL. Nov. 10, 2010)... ccsscsesessssssessresrensecsecssresersseesssseesesresseessssndvassnssnesssesenenenreaneages 27, 43

United States v. Ketzeback,
358 F.3d 987 (8th Cir, 2004) oo eeeessreeeeenees cvevenevuerecssnneseanassessuceesssasieesssanosssnuansssentest 42

United States v. Lahiji,
No. 3:10-506-KI, 2013 WL 550492 (D. Or. Feb. 12, 2013)... eecseessceceeeeasvesveasreeseareeetsetees 52

United States v. Leon,
AGB US. 897 (1984)... eccsccssessecnscnscenseeeessneeeteveaecensevesensscesessceeascansedseasseasenasetaradseeeeenas 27, 28, 59

United States v. Martin,
615 F.2d 318 (Sth Cir, 1980) occ cscsseseessseeecsesneceesesesseesseeseeraeererneearere ends nesses neces nereneegeenes 42

vi
United States v. Marzook,
435 F, Supp. 2d 778 (N.D. TEL. Jume 22, 2006)... cceccecsesssseecssrseeessesseesseeesesevstearseessersenseeas 25, 28

United States v. Medunjanin,
No. 10-CR-19-1, 2012 WL 526428
(E.D.NLY. Feb. 16, 2012) sessssssssssesssssssssssesssssusansssseeeesseniunnenssrereeeseenennten 19, 23, 35, 38, 44, 48

United States v. Megahey,
553 F. Supp. 1180 (E.D.N.Y. Dec. 1, 1982) ceccssssscsesesesssssssessessssssssvssessessssuseseessssssssen 21, 44, 52

United States v. Mihalik,
No. 11-CR-833(A), Doc. No. 108 (C.D. Cal., Oct. 3, 2012). ee eeeseceeeneteeesseseesseersaseaeensenens 42

United States v. Mohamud,
No. 3:10-CR-00475-K]I-1, 2014 WL 2866749 (D, Or, June 24, 2014) ooo cee reeneeetreeees A8

United States v. Mubayyid,
521 F, Supp. 2d 125 (D. Mass. Nov. 5, 2007) oo. eee ceeecesessereneetenees 25, 27, 33, 34, 43, 45, 48

United States v. Muhtorov,
12-CR-00033 Doc. No. 125 (D. Colo, May 25, 2012) ooo. ccc cceeaeeeeceteeereeseereeneeeseeseeteeeenees 4

United States v. Nicholson,
955 F. Supp. 588 (E.D. Va. Feb. 14, 1997) oo eceeseescnseeceseeereensereeseesenseeetsenseesvassersenseaeen 17, 52

United States v. Nicholson,
No. 09-CR-40, 2010 WL 1641167 (D. Or. Apr. 21, 2010) oe ceeessrseecerseceneessensesrensesnsenseaes 52

United States v. Ning Wen,
477 F.3d 896 (7th Cir, 2007) oo. ecccesseessceseccessscssasesceeeeecassensensesnseessnsssesseseesevassenseeeservas 25, 27, 59

United States v. Omar,
No. 09-242, 2012 WL 2357734 (D. Minn. June 20, 2012), aff'd,
786 F.3d 1104 (8th Cir, 2015) wo. ee esccesscssssevsseseessassnnescessessvanssssesseseessssressnsesases 16, 17, 23, 26

United States v. Ott,
827 F.2d 473 (9th Cir. 1987) occ secescecseesecseceeeesasesessseseeessaeseeseasensessesseeesseesnaseees 16, 19,21, 49

United States v. Pelton,
835 F.2d 1067 (Ath Cir, 1987) vcccccccccsrsesesressssscerssnecssstssceseesessceevaseeevseveesseseeessensenseaseeeeseseesnesnee 25

United States v. Phillips,
854 F.2d 273 (7th Cir, 1988) ce ceesesccceseeecsecatecssessecsesaesenseeseeseseveseaesevaesavsereesenesaacaesasseessanees 54

United States v. Raddatz,
44°7 ULS. 667 (1980)... eccesssscsnesceesssnesssreesnesensescsdesneessatecsuecvsnsareessanecsuedeessstnecauseceessnesvarsennessnesen 50

Vii
United States v. Rahman,
861 F. Supp. 247 ($.D.N.Y. Aug. 18, 1994), aff'd,
189 F.3d 88 (2d Cir. 1999). scsesstesssceesessssressessesseseecseessssssnereaseasseesecsessensress 12, 26, 32, 33

United States v. Rosen,
447 F, Supp. 2d 538 (E.D. Va. Aug. 14, 2006)... eee renee reenees 12, 17, 26, 33, 37, 47, 49

United States v. Salameh,
152 F.3d 88 (2d Cir, 1998). eeceescsnseneesnesneeserseneneeseerennsaseesaeseesenecaeeenesneenneeneesseeneesteeansegers 32

United States v. Sattar,
No. 02-CR-395, 2003 WL 22137012 (S.D.N.Y. Sept. 15, 2003) .ccccccccscerseeesecesersrsesseserseess 17

United States v. Sherifi,
793 F. Supp. 2d 751 (E.D.N.C. June 22, 2011) occcccessecesscssensrcesssereensessersesteceeetenseesseerverssenes 46

United States v. Shnewer,
No. 07-459, 2008 U.S. Dist. LEXIS 112001
(D. NJ. Aug. 17, 2008)... eccceeecccseersencereeseteseesenseaseessscensasenscassansessesnesseereqeeseenteseaentanenees 41, 43

United States v. Spanjol,
720 F. Supp. 55 (E.D. Pa. Aug. 22, 1989), aff'd,
958 F.2d 365 (3d Cir, 1992)... eesscsesnceresresesessesnsssessesseessensesseesennssnesassaesaeseeseessensesserenserey 45, 58

United States v. Squillacote,
221 F.3d 542 (4th Cir, 2000) ccc eceeeseesesseeeeteeessceeenersssssscaucnsesreasssssensssnecessreneeasenenesnenassasees 13

United States. v. Stewart,
590 F.3d 93 (2d Cit, 2009)... eeceeeetereesseeseceenseeceneesesnsasensaseeneeateetsessesseeseeees 17, 20, 21, 23, 38

United States v. Thomson,
752 F. Supp. 75 (W.D.NLY. Oct. 24, 1990) oe cecesssecsessrenssrersessensensressessteerscseenesneneeses 18, 32, 33

United States v. Turner,
840 F.3d 336 (7th Cir, 2016) oc ccccccsescessesescsesnsseetsesesteccessssessasreesasseesesserascasens 12, 23, 25, 27, 43

United States v. United States District Court (Keith),
AQT U.S. 297 (1972)... eeccseesecseesecsesecerseeaecneneenecarenneeneendseesssesseseeneseaseeeses recess erseesgees 23, 24, 38, 45

United States v. U.S. Gypsum Co.,
333 US. 364 (1948)... scecsseesstesenersscnscsneseeescerseneeeesascesscensaeeeessensrasenssassesssassasecesasarsanseareaseases 27

United States v. Warsame,
547 F. Supp. 2d 982 (D. Minn. Apr. 17, 2008).sccsccsssccsscscsssssssvsesessssvssevesvee 18, 25, 26, 50, 51, 52

United States v. Yunis,
867 F.2d 617 (D.C. Cir. 1989). cccccetessetenneeessesesscesssnssersenssersensctscansssecansseeseetsenseescateas eens 20

Vill
Case 1:15-cr-00095-WFK Document 361-1 Filed 08/16/19 Page 11 of 73 PagelD #: 1842

 

U.S. CONSTITUTION

AION. Looe cceeccccssssscsecssssceeesceesescacsssescssevasesaessessceneeressessessacseveaeseeeesseseeecaesascesssereesesasenauseaerenscasies 12
Ammen, [V ...ccccccccssccesessseesassetseceecencenncaeearcccensvaressessessscseeeseesseasesseeapaseegteaseaseansasvenseasensees toes passim
AIMED. V viecccscesscsseesscecessseecescceseneesaeeesaecoeteneaesecnessasreneasressaeraeedeeseedeseessdeneesseseeedeeaneageeennes 46, 49, 52
Amend. VI ...cceecccccscssenssestesscssevssneeagsesssascessersescessenaseeneseanecesesseaecesseasesseceasaeseaseareespeaneessnddeee sed 46, 52
FEDERAL STATUTES

18 U.S.C. § 924 iiccccccssssceessscesssesssseesesseneeetaeeecseeseeseasarseesneceneeeseeesetsseseeneseseenessasesedcnessas tesaesaeseeeeser 3
18 ULS.C. § 1546(a)..cccccccssessesseeesresenecesseeenscsevsestenseseesesaseaseaseaseseeasscisessareussarenssasseenecanenases tenseag ed 3
18 U.S.C. § 2339B vc ccccccsssesssceeesscsssnscessesssssssersssecseesenseescaneassassaveessasseesedceseeaveveustenssassessaneseenenanes 3
50 ULS.C. §§ 1801-1812. ceesuessesenesnesnessesesrsedseuneaseosussssssousosessennesna season esnoeaseanseases 1,3, 4, 56
50 U.S.C. § L8QL ee eecesesessceeescessereeseeseseessasessenseaerenasreuseareusserennsareeassieeansarenssseerendepeasesteeeags passim
50 U.S.C. § 1803 oc eeecessessssestecssscecsaseasensensensseesenensessecsessesacessascavesdcasseesaseasseasagceseseseeansereeasees 5,6
50 U.S.C, § 1804. ecccccsescseseecesenscaseersereerensessenseresnessensestoneatenscasenesegieenseasnesnsneenaaee 6, 7, 8, 9, 10, 40
50 ULS.C. § 1805 ci cccccssceersecessecsessscsneseesseseessecseneesaesaeseeteseatersnasenseasenseae® 6, 7, 10, 13, 14, 23, 37, 45 |
50 ULS.C. § 1806. eeececeeeercerenecereseeseerersneseeesennesteeagsteessgeeaseeeeeecsesnessessesseenesseessestenseaseas passim
50 ULS.C, §§ 1821-1829 oo eccecccneeneeneenceteeesensensersessensersasserseseesceensed censasnessasnansassesnesss ses 1, 4, 56
50 USC. § 1821. ccccsecccsseneesseneeteersenseresssserssasensecessassensaceveaseessassaseesernens 8, 9, 10, 11, 12, 14, 35
50 ULS.C, § 1823 ce ceccecssenseseessetacenevssenscnscnsesasedsenseressesseeseseensesnessescaseecstessassessasnevsaseeessaaeeass 7,9, 10
50 U.S.C. § 1824 ccc cescescsesseseesseceessrensrssessessersacvesssevesssenaenessssnssauenasneveas 6, 7, 10, 12, 13, 14, 23
50 U.S.C. § 1825 ie cceceeesseseeseeseceaeeeseeaeeneseasesaesseseenseeesasserseaseanessscnssees radsseeransaesranensseess passim
Classified Information Procedures Act, 18 U.S.C. App. 3 occ eecceseessesseeetseeterseeseneesseeeeeeeenaes 53

Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act (“PATRIOT Act”),
Pub. L. No. 107-56, 115 Stat. 272 (2001). ec seessessecseeeecseseneeeeseereeseeaeesessesaeesseaseneeateneeees 6, 40

ix
Case 1:15-cr-00095-WFK Document 361-1 Filed 08/16/19 Page 12 of 73 PagelD #: 1843

OTHER AUTHORITIES

Exec. Order No. 12333 occ eeescesseseesseteeeeeereesecenseseereessarseevaseneeaeeaecaecaseeseneseetaverteseesevanseesnsesdseenes 28
FED, R. CRIM. Po 12 icceseecssscsecsecssceceassevsesscnsessnasesssesaecaceassecaesensessesecseressesessssassasseeecseeaeeesesaseaees 55
FED, R. CRIM. P. 1G siceccssseccssesssstevesstecsassesssreeseeveesssseecsesenssereeasneenasaaeneasuseecesseensag eesnasatenessgsenessa pense 55
H.R. Rep. No. 95-1283, 95th Cong,, 2d Sess., pt. 1 (1978)... esssscsssectseereenesteneens 32, 33, 34, 35
S. Rep. No, 95-604, pt. 1, reprinted in 1978 U.S.C.C.A.N. 3904 0... ccccsseseessssecesesseesaeersnseseeranes 17

S. Rep. No. 95-701, 95th Cong., 2d Sess. (1978), reprinted in
1978 U.S.C.CLALN, 3973 occcccccccctssensessesccsentcessssessenseesasscesaaeersnatesenaroess 25, 34, 35, 39, 47, 48, 57
I. INTRODUCTION

The Government is filing this unclassified memorandum in opposition to defendant
Dilkhayot Kasimov’s (““Kasimov”) “Motion to Disclose FISA Materials and Suppress All FISA
Evidence” (“Kasimov motion”) and defendant Azizjon Rakhmatov’s (“Rakhmatov”) “Motion
for Discovery and Suppression of Electronic Surveillance and Physical Searches Conducted
Pursuant to the Foreign Intelligence Surveillance Act and All Evidence and Information Derived
Therefrom” (‘“Rakhmatov motion”) (hereinafter, collectively referred to as “defendants’
motions”). ‘The defendants’ motions seek: (1) suppression of all evidence obtained under the
Foreign Intelligence Surveillance Act (“FISA”), 50 U.S.C. §§ 1801 et seq., @e., “the FISA
information’); and (2} disclosure of the FISA applications, orders, and related materials (i.e.,
“the FISA materials”).’

The defendants’ motions have triggered this Court’s review of the materials related to the
FISA-authorized* electronic surveillance and physical search to determine whether the FISA
information was lawfully acquired and whether the electronic surveillance and physical search
were made in conformity with an order of authorization or approval.’ Whenever ‘fa motion is
made pursuant to subsection (€) . . . to discover or obtain applications or orders or other materials
relating to electronic surveillance or to discover, obtain or suppress evidence or information
obtained or derived from electronic surveillance under this Act, the United States district court

... Shall, .. ifthe Attorney General files an affidavit under oath that disclosure or an adversary

hearing would harm the national security of the United States, review in camera and ex parte the

 

' (CLASSIFIED MATERIAL REDACTED]
* [CLASSIFIED MATERIAL REDACTED]

> The provisions of FISA that address electronic surveillance are found at 50 U.S.C. §§ 1801-
1812; those that address physical search are found at 50 U.S.C. §§ 1821-1829. These two sets of
provisions are in many respects parallel and almost identical. Citations herein are generally to the two
sets of provisions in parallel, with the first citation being to the relevant electronic surveillance provision,
and the second citation being to the relevant physical search provision.
application, order, and such other materials relating to the surveillance as may be necessary to
determine whether the surveillance of the aggrieved person was lawfully authorized and
conducted.” 50 U.S.C. §§ 1806(f), 1825(g). The Government is filing herewith such an affidavit
in which the Attorney General claims under oath that disclosure or an adversary hearing would
harm the national security of the United States, which is the prerequisite for the Court to review
the FISA materials in camera and ex parte.’ Consequently, the Government respectfully submits
that, for the reasons set forth herein, this Court must conduct an in camera, ex parte review of
the documents relevant to the defendants’ motions in accordance with the provisions of 50
U.S.C. §§ 1806(£) and 1825(g).°

For the reasons set forth below and from the Court’s in camera, ex parte review of the
FISA materials, it is conclusively established that: (1) the electronic surveillance and physical
search at issue in this case were both lawfully authorized and lawfully conducted in compliance
with FISA; (2) disclosure to the defendants of the FISA materials and the Government’s
classified submissions is not authorized because the Court can make an accurate determination of
the legality of the FISA-authorized electronic surveillance and physical search without disclosing
the FISA materials or portions thereof; (3) the FISA materials should not be disclosed; (4) the
FISA information should not be suppressed; and (5) no hearing is required.

A. BACKGROUND

On April 6, 2015, a grand jury in the Eastern District of New York (‘EDNY”) returned
an indictment charging Kasimov, Abdurasul Hasanovich Juraboev (“Juraboev”), Akhror
Saidakhmetov (“Saidakhmetov’”), and Abror Habibov (“Habibov’”) with one count of conspiracy,

and one count of attempt, to provide material support to a foreign terrorist organization (“FTO”),

 

* The Attorney General’s affidavit (“Declaration and Claim of Privilege”) is filed both publicly
and attached as part of the Government’s classified filing. See Sealed Exhibit 1.

> [CLASSIFIED MATERIAL REDACTED]
in violation of 18 U.S.C, § 2339B. Saidakhmetov and Habibov were additionally charged with
one count of conspiracy to use a firearm, in violation of 18 U.S.C. § 924, and Saidakhmetov was
charged with one count of travel document fraud, in violation of 18 U.S.C. § 1546(a). (Docket
Entry (“Doc.”) 28.)

On June 8, 2015, a grand jury in the EDNY returned a superseding indictment charging
Kasimov, Juraboev, Saidakhmetov, and Habibov with the same offenses, and charging Akmal
Zakirov (“Zakirov”) with one count of conspiracy, and one count of attempt, to provide material
support to an FTO, in violation of 18 U.S.C. § 2339B. (Doc. 63.)

On May 9, 2016, a grand jury in the EDNY returned a second superseding indictment
charging Kasimov, Saidakhmetov, Habibov, and Zakirov with the same offenses, and charging
Rakhmatov with one count of conspiracy, and one count of attempt, to provide material support
to an FTO, in violation of 18 U.S.C. § 2339B, and one count of conspiracy to use a firearm, in
violation of 18 U.S.C. § 924. (Doc. 135.) A trial date has been set for September 16, 2019.°

{CLASSIFIED MATERIAL REDACTED]

On May 4, 2015, pursuant to 50 U.S.C. § 1806(c), the United States provided notice to
Kasimov stating that it “intends to offer into evidence, or otherwise use or disclose in any
proceedings in [this case], information obtained or derived from electronic surveillance
conducted pursuant to [FISA], as amended, 50 U.S.C. §§ 1801-1812.” (Doc. 51.) On September
7, 2017, pursuant to 50 U.S.C. §§ 1806(c) and 1825(d), the United States provided notice to

Rakhmatov stating that it “intends to offer into evidence, or otherwise use or disclose in any

 

* On August 14, 2015, and January 19, 2017, respectively, Juraboev and Saidakhmetov pleaded
guilty to conspiring to provide material support to an FTO, and were each subsequently sentenced to 180
months of incarceration. On August 29, 2017, Habibov pleaded guilty to conspiring to provide material
support to an FTO and conspiring to use a firearm. On March 16, 2018, Zakirov pleaded guilty to
conspiring and attempting to provide material support to an FTO. Both Habibov and Zakirov are
awaiting sentencing.
proceedings in [this case], information obtained or derived from electronic surveillance and
physical search conducted pursuant to [FISA], as amended, 50 U.S.C. §§ 1801-1812 and
§§ 1821-1829.” (Doc. 222.) On July 8, 2019, and July 9, 2019, respectively, Kasimov and
Rakhmatov filed the instant motions.’

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED}

In subsequent sections of this Memorandum, the Government will: (1) present an
overview of the FISA authorities at issue in this case; (2) discuss the FISA process; (3) address
the manner in which the Court should conduct its in camera, ex parte review of the FISA
materials; (4) summarize the facts supporting the FISC’s probable cause determinations at issue
(all of which information is contained fully in the exhibits in the Sealed Appendix); (5) discuss
the relevant minimization procedures; and (6) address the defendants’ arguments in support of
their motions. All of the Government’s pleadings and supporting FISA materials are being
submitted not only to oppose the defendants’ requests, but also to support the United States’
request, pursuant to FISA, that this Court: (1) conduct the required in camera, ex parte review of
the FISA materials; (2) find that the FISA information at issue was lawfully acquired and that the
electronic surveillance and physical search were conducted in conformity with an order of
authorization or approval; (3) find that the FISA information should not be suppressed; and (4)
order that none of the FISA materials be disclosed to the defense, and instead, that they be

maintained by the United States under seal.

 

7 Rakhmatov’s motion incorporates the motion to suppress FISA information obtained or derived
from Titles I and III of FISA, filed in the case of United States v. Muhtorov, 12-CR-00033, Doc. No..125
(D. Colo. May 25, 2012). All citations to the Muhtorov attachment will be cited as “Rakhmatov motion
attach.” The Government notes that the U.S. District Court for the District of Colorado rejected the
defendant’s motion to suppress. See Muhtorov, 12-CR-00033, Doc. No. 196. Rakhmatov also submitted
a supplemental motion for suppression of FISA documents and recordings on July 30, 2019.

* As a result of the redactions, the pagination and footnote numbering of the classified
memorandum and the unclassified memorandum are different.
I.

B. OVERVIEW OF THE FISA AUTHORITIES
[CLASSIFIED MATERIAL REDACTED]

1, [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

2, {CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

3. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

4. The FISC’s Findings
[CLASSIFIED MATERIAL REDACTED]

THE FISA PROCESS
A. OVERVIEW OF FISA’

Enacted in 1978, and subsequently amended, FISA authorizes the Chief Justice of the

United States to designate eleven United States District Judges to sit as judges of the FISC. 30

U.S.C. § 1803(a)(1). The FISC judges are empowered to consider ex parte applications

submitted by the Executive Branch for electronic surveillance and physical search when a

significant purpose of the application is to obtain foreign intelligence information, as defined in

FISA. Rulings of the FISC are subject to review by the Foreign Intelligence Surveillance Court

 

* This memorandum references the statutory language in effect at the time relevant to this matter.
of Review (“FISC of Review”), which is composed of three United States District or Circuit
Judges who are designated by the Chief Justice. 50 U.S.C. § 1803(b).
As originally enacted, FISA required that a high-ranking member of the Executive
Branch of Government certify that “the purpose” of the FISA application was to obtain foreign
intelligence information, In 2001, FISA was amended as part of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”).'° One change to FISA accomplished by the USA PATRIOT Acct is that
a high-ranking official is now required to certify that the acquisition of foreign intelligence
information is “a significant purpose” of the requested surveillance. 50 U.S.C. § 1804(a)(6)(B).
FISA provides that the Attorney General may authorize the emergency employment of
electronic surveillance and physical search if the Attorney General
(A) reasonably determines that an emergency situation exists with respect to the
employment of electronic surveillance [or physical search] to obtain foreign
intelligence information before an order authorizing such surveillance can with
due diligence be obtained;
(B) reasonably determines that the factual basis for the issuance of an order under
this title to approve such electronic surveillance [or physical search] exists;
(C) informs, either personally or through a designee, a judge having jurisdiction
under [50 U.S.C. § 1803] at the time of such authorization that the decision has
been made to employ emergency electronic surveillance [or physical search]; and
(D) makes an application in accordance with this title to a judge having
jurisdiction under section 103 as soon as practicable, but not later than seven days
after the Attorney General authorizes such electronic surveillance [or physical
search].

50 U.S.C. §§ 1805(e)(1), 1824(e)(1)."' Emergency electronic surveillance or physical search

must comport with FISA’s minimization requirements, which are discussed below. See 50

U.S.C. §§ 1805(e)(2), 1824(e)(2).!*

 

Pub. L. No. 107-56, 115 Stat, 272 (2001).
'! CLASSIFIED MATERIAL REDACTED]
B. THE FISA APPLICATION

FISA provides a statutory procedure whereby the Executive Branch may obtain a judicial
order authorizing the use of electronic surveillance, physical search, or both, within the United
States where a significant purpose is the collection of foreign intelligence information.’* 50
U.S.C. §§ 1804(a)(6)(B), 1823(a)(6)(B). Under FISA, “[floreign intelligence information”
means:

(1) information that relates to, and if concerning a United States person” is necessary to,
the ability of the United States to protect against—

(A) actual or potential attack or other grave hostile acts of a foreign power or an
agent of a foreign power;

(B) sabotage, international terrorism, or the international proliferation of weapons
of mass destruction by a foreign power or an agent of a foreign power; or

(C) clandestine intelligence activities by an intelligence service or network of a
foreign power or by an agent of a foreign power; or

(2) information with respect to a foreign power or foreign territory that relates to, and if
concerning a United States person is necessary to—

(A) the national defense or the security of the United States; or

(B) the conduct of the foreign affairs of the United States.

 

"2 Tf no FISC order authorizing the electronic surveillance or physical search is issued, emergency
surveillance or search must terminate when the information sought is obtained, when the FISC denies an
application for an order, or after the expiration of seven days from the time of the emergency
employment, whichever is earliest. See 50 U.S.C. §§ 1805(e)(3), 1824(e)(3). Moreover, if no FISC order
is issued, absent a showing of good cause, the FISC shall cause to be served on any U.S. person named in
the application, and others in the FISC’s discretion, notice of the fact of the application, the period of the
surveillance, and the fact that during the period information was or was not obtained. See 50 U.S.C.

§ 1806(j); see also 50 U.S.C, § 1825(j)(1) (physical search). In addition, ifno FISC order is issued,
neither information obtained nor evidence derived from the emergency electronic surveillance or physical
search may be disclosed in any court or other proceeding, and no information concerning a United States
person acquired from the electronic surveillance or physical search may be used in any other manner by
Federal officers or employees without the person’s consent, except with the approval of the Attorney
General if the information indicates a threat of death or sericus bodily harm. See 50 U.S.C.

§§ 1805(e)(5), 1824(e)(5).

3 [CLASSIFIED MATERIAL REDACTED]
4 CLASSIFIED MATERIAL REDACTED]
50 U.S.C. § 1801{e); see also 50 U.S.C. § 1821(1), adopting the definitions from 50 U.S.C.
§ 1801. With the exception of emergency authorizations, FISA requires that a court order be
obtained before any electronic surveillance or physical search may be conducted.
An application to conduct electronic surveillance pursuant to FISA must contain, among
other things:
(1) the identity of the federal officer making the application;

(2) the identity, if known, or a description of the specific target of the electronic
surveillance;

(3) a statement of the facts and circumstances supporting probable cause to
believe that the target is a foreign power or an agent of a foreign power, and that
each facility or place at which the electronic surveillance is directed is being used,
or is about to be used, by a foreign power or an agent of a foreign power;

(4) a statement of the proposed minimization procedures to be followed;

(5) a detailed description of the nature of the information sought and the type of
communications or activities to be subjected to the surveillance;

(6) a certification, discussed below, of a high-ranking official;
(7) a summary of the manner or means by which the electronic surveillance will
be effected and a statement whether physical entry is required to effect the

electronic surveillance;

(8) the facts concerning and the action taken on all previous FISA applications
involving any of the persons, facilities, or places specified in the application; and

(9) the proposed duration of the electronic surveillance.
50 U.S.C. § 1804(a)(1)-(9).

An application to conduct a physical search pursuant to FISA must contain similar
information as an application to conduct electronic surveillance except that an application to
conduct a physical search must also contain a statement of the facts and circumstances that
justify an applicant’s belief that “the premises or property to be searched contains foreign

intelligence information” and that each “premises or property to be searched is or is about to be,
owned, used, possessed by, or is in transit to or from” the target. 50 U.S.C. § 1823(a)(1)(8),
(a)(3)(B), (C).
1, The Certification
An application to the FISC for a FISA order must include a certification from a high-
ranking executive branch official with national security responsibilities that:

(A) the certifying official deems the information sought to be foreign intelligence
information;

(B) a significant purpose of the surveillance is to obtain foreign intelligence information;
(C) such information cannot reasonably be obtained by normal investigative techniques;

(D) designates the type of foreign intelligence information being sought according to the
categories described in [50 U.S.C. §] 1801(e); and

(E) includes a statement of the basis for the certification that—

(i) the information sought is the type of foreign intelligence information
designated; and

(ii) such information cannot reasonably be obtained by normal investigative
techniques.

50 U.S.C. § 1804(a)(6); see also 50 U.S.C. § 1823(a)(6).
2. Minimization Procedures
The Attorney General has adopted, and the FISC has approved, minimization procedures
that regulate the acquisition, retention, and dissemination of non-publicly available information
concerning unconsenting United States persons obtained through FISA-authorized electronic
surveillance or physical search, including persons who are not the targets of the FISA authorities.
FISA requires that such minimization procedures be:

reasonably designed in light of the purpose and technique of the particular
surveillance, to minimize the acquisition and retention, and prohibit the
dissemination, of nonpublicly available information concerning unconsenting
United States persons consistent with the need of the United States to obtain,
produce, and disseminate foreign intelligence information.

50 U.S.C. §§ 1801(h)(1), 1821(4)(A).
In addition, minimization procedures also include “procedures that allow for the retention
and dissemination of information that is evidence of a crime which has been, is being, or is about
to be committed and that is to be retained or disseminated for law enforcement purposes.” 50
U,S.C. §§ 1801(h)(3), 1821(4)(c).

[CLASSIFIED MATERIAL REDACTED]

3. Attorney General’s Approval

FISA further requires that the Attorney General approve applications for electronic
surveillance, physical search, or both, before they are presented to the FISC,

Cc, THE FISC’S ORDERS

Once approved by the Attorney General, the application is submitted to the FISC and
assigned to one of its judges. The FISC may approve the requested electronic surveillance,
physical search, or both, only upon finding, among other things, that:

(1) the application has been made by a “Federal officer” and has been approved
by the Attorney General;

(2) there is probable cause to believe that (A) the target of the electronic
surveillance and/or physical search is a foreign power or an agent of a foreign
power, and that (B) the facilities or places at which the electronic surveillance is
directed are being used, or are about to be used, by a foreign power or an agent of
a foreign power (or that the premises or property to be searched is, or 1s about to
be, owned, used, possessed by, or is in transit to or from, a foreign power or an
agent of a foreign power);

(3) the proposed minimization procedures meet the statutory requirements set
forth in 50 U.S.C. § 1801(h) (electronic surveillance) and 50 U.S.C. § 1821(4)
(physical search); -

(4) the application contains all of the statements and certifications required by
Section 1804 or Section 1823; and

(5) if the target is a United States person, that the certifications are not clearly
erroneous.

50 U.S.C. §§ 1805(a)(1)-(4), 1824(a)(1)-(4).

10
FISA defines “foreign power” to mean—

(1) a foreign government or any component, thereof, whether or not recognized
by the United States;

(2) a faction of a foreign nation or nations, not substantially composed of United
States persons;

(3) an entity that is openly acknowledged by a foreign government or
governments to be directed and controlled by such foreign government or
governments;

(4) a group engaged in international terrorism or activities in preparation therefor;

(5) a foreign-based political organization, not substantially composed of United
States persons;

(6) an entity that is directed and controlled by a foreign government or
governments; or

(7) an entity not substantially composed of United States persons that is engaged
in the international proliferation of weapons of mass destruction.

50 U.S.C. § 1801(a)(1)-(7); see alse 50 U.S.C. § 1821(1) (adopting definitions from 50 U.S.C.
§ 1801).
“Agent of a foreign power” means—
(1) any person other than a United States person, who—

(A) acts in the United States as an officer or employee of a foreign power, or as a
member of a foreign power as defined in subsection (a)(4);

(B) acts for or on behalf of a foreign power which engages in clandestine
intelligence activities in the United States contrary to the interests of the United
States, when the circumstances of such person’s presence in the United States
indicate that such person may engage in such activities in the United States, or
when such person knowingly aids or abets any person in the conduct of such
activities or knowingly conspires with any person to engage in such activities;

(C) engages in international terrorism or activities in preparation therefore [sic];

(D) engages in the international proiiferation of weapons of mass destruction, or
activities in preparation therefor; or

(E) engages in the international proliferation of weapons of mass destruction, or
activities in preparation therefor for or on behalf of a foreign power; or

il
(2) any person who—-

(A) knowingly engages in clandestine intelligence gathering activities for or on
behalf of a foreign power, which activities involve or may involve a violation of
the criminal statutes of the United States;

(B) pursuant to the direction of an intelligence service or network of a foreign
power, knowingly engages in any other clandestine intelligence activities for or
on behalf of such foreign power, which activities involve or are about to involve a
violation of the criminal statutes of the United States;

(C) knowingly engages in sabotage or international terrorism, or activities that are
in preparation therefor, for or on behalf of a foreign power;

(D} knowingly enters the United States under a false or fraudulent identity for or
on behalf of a foreign power or, while in the United States, knowingly assumes a
false or fraudulent identity for or on behalf of a foreign power; or
(E) knowingly aids or abets any person in the conduct of activities described in
[the subparagraphs above] .. . or knowingly conspires with any person to engage
in activities described in [the subparagraphs above. ]
50 U.S.C, §§ 1801(b)(1) and (2); see also 50 U.S.C. § 1821(1) (adopting definitions from 50
U.S.C. § 1801).

FISA specifies that no United States person may be considered a foreign power or an
agent of a forcign power solely on the basis of activities protected by the First Amendment to the
Constitution of the United States. 50 U.S.C. §§ 1805(a)(2)(A), 1824(a)(2)(A). Although
protected First Amendment activities cannot form the sole basis for FISA-authorized electronic
surveillance or physical search, they may be considered by the FISC if there is other activity
indicative that the target is an agent of a foreign power. United States v. Rahman, 861 F. Supp.
247, 252 (S.D.N.Y. Aug. 18, 1994), aff'd, 189 F.3d 88 (2d Cir. 1999); United States v. Rosen,
447 F. Supp. 2d 538, 548-49 (E.D. Va. Aug. 14, 2006). The FISA application must establish
probable cause to believe the target is acting as an agent of a foreign power at the time of the

application. See United States v. Turner, 840 F.3d 336, 340-41 (7th Cir. 2016) (finding probable

cause that the target of the FISA collection was an agent of a foreign power); United States v.

12
Squillacote, 221 F.3d 542, 554 (4th Cir. 2000) (concluding that the FISA applications established
“probable cause to believe that . . . [the targets] were agents of a foreign power at the time the
applications were granted”); United States v. Abu-Jihaad, 531 F. Supp. 2d 299, 310 (D, Conn.
Jan. 24, 2008) (finding that the FISA collection was lawfully collected and finding specifically,
inter alia, that “[e]ach application contained facts establishing probable cause to believe that, at
the time the application was submitted to the FISC, the target of the FISA collection was an
agent of a foreign power... .”), aff'd, 630 F.3d 102, 129 (2d Cir. 2010); Global Relief Found.
Inc. v. O'Neill, 207 F. Supp. 2d 779, 790 (N.D. lil. June 11, 2002) (concluding that “the FISA
application established probable cause . . . at the time the search was conducted and the
application was granted”), aff'd, 315 F.3d 748 (7th Cir. 2002), However, FISA provides that
“(ijn determining whether or not probable cause exists . . . a judge may consider past activities of
the target, as well as facts and circumstances relating to current or future activities of the target.”
50 U.S.C. §§ 1805(b), 1824(b).

If the FISC has made all of the necessary findings and is satisfied that the FISA
application meets the statutory provisions, the FISC issues an ex parte order authorizing the
electronic surveillance, physical search, or both, requested in the application. 50 U.S.C,
$§ 1805(a), 1824(a). The order must specify: |

(1) the identity, if known, or a description of the specific target of the collection;
(2) the nature and location of each facility or place at which the electronic
surveiliance will be directed or of each of the premises or properties that will be
searched;

(3) the type of information sought to be acquired and the type of communications
or activities that are to be subjected to the electronic surveillance, or the type of
information, material, or property that is to be seized, altered, or reproduced
through the physical search;

(4) the manner and means by which electronic surveillance will be effected and

whether physical entry will be necessary to effect that surveillance, or a statement
of the manner in which the physical search will be conducted;

13
(5) the period of time during which electronic surveillance is approved and/or the
authorized scope of each physical search; and

(6) the applicable minimization procedures.
50 U.S.C. §§ 1805(c}(1) and 2(A); 1824(c)(1) and 2(A).

Under FISA, electronic surveillance or physical search targeting a United States person
may be approved for up to ninety days, and those targeting a non-United States person may be
approved for up to 120 days. 50 U.S.C. §§ 1805(d)(1), 1824(d)(1). Extensions may be granted,
but only if the United States submits another application that complies with FISA’s
requirements. An extension for electronic surveillance or physical search targeting a United
States person may be approved for up to ninety days, and one targeting a non-United States
person may be approved for up to one year.'> 50 U.S.C. §§ 1805(d)(2), 1824(d)(2).

Ill. THE DISTRICT COURT’S REVIEW OF FISC ORDERS

FISA authorizes the use in a criminal prosecution of information obtained or derived
from any FISA-authorized electronic surveillance or physical search, provided that advance
authorization is obtained from the Attorney General, 50 U.S.C. §8§ 1806(b), 1825(c), and that
proper notice is subsequently given to the court and to each aggrieved person against whom the
information is to be used.’ 50 U.S.C. §§ 1806(c)-(d), 1825(d)-(e). Upon receiving notice, an
agerieved person against whom the information is to be used may move to suppress the use of

the FISA information on two grounds: (1) that the information was unlawfully acquired; or (2)

 

'S The FISC retains the authority to review, before the end of the authorized period of electronic
surveillance or physical search, the Government’s compliance with the requisite minimization procedures,
50 U.S.C. §§ 1805(d)(3), 1824(d)(3).

'S An “agerieved person” is defined as the target of electronic surveillance or “any other person
whose communications or activities were subject to electronic surveillance,” 50 U.S.C. § 1801(k), as well
as “a person whose premises, property, information, or material is the target of physical search” or
“whose premises, property, information, or material was subject to physical search.” 50 U.S.C.

§ 182102). Rakhmatov and Kasimov are “aggrieved persons” under FISA, and as noted above, were
provided with notice of their status as such and of the Government’s intent to use FISA-obtained or
-derived information against them at trial.

14
that the electronic surveillance or physical search was not conducted in conformity with an order
of authorization or approval. 50 U.S.C. §§ 1806(e), 1825(f). In addition, FISA contemplates
that a defendant who has received notice of use of FISA may file a motion or request under any
other statute or rule of the United States to discover or obtain applications, orders, or other
materials relating to electronic surveillance or physical search, i.e., the FISA materials. 50
U.S.C. §§ 1806(, 1825(g).

A. THE REVIEW IS TO BE CONDUCTED IN CAMERA AND EX
PARTE

In assessing the legality of FISA-authorized electronic surveillance and physical search,
or both, the district court
shall, notwithstanding any other law, if the Attorney General files an affidavit or
declaration under oath that disclosure or an adversary hearing would harm the
national security of the United States, review in camera and ex parte the
application, order, and such other materials relating to the surveillance as may be —
necessary to determine whether the surveillance of the aggrieved person was
lawfully authorized and conducted,"’
50 U.S.C. §§ 1806(H), 1825(g). On the filing of the Attorney General’s affidavit or declaration,
such as has been filed here, the court “may disclose to the aggrieved person, under appropriate
security procedures and protective orders, portions of the application, order, or other materials
relating to the surveillance [or physical search] only where such disclosure is necessary to make
an accurate determination of the legality of the surveillance [or search].” 50 U.S.C. §§ 1806(4,
1825(g). Thus, the propriety of the disclosure of any FISA applications or orders to a defendant
may not even be considered unless and until the district court has first concluded that it is unable
to make an accurate determination of the legality of the acquired collection after reviewing the

Government’s submissions (and any supplemental pleadings that the district court may request)

in camera and ex parte, See Abu-Jihaad, 630 F.3d at 129; United States v. Duggan, 743 F.2d 59,

 

” ICLASSIFIED MATERIAL REDACTED]

15
78 (2d Cir. 1984) (After an in-camera review, the court “has the discretion to disclose portions of
the documents, under appropriate protective procedures, only if [the judge] decides that such
disclosure is ‘necessary to make an accurate determination of the legality of the surveillance.’”)
(quoting 50 U.S.C. §1806(f); United States v. Daoud, 755 F.3d 479, 484 (7th Cir. 2014)
(“Unless and until a district judge performs his or her statutory duty of attempting to determine
the legality of the surveillance without revealing any of the fruits of the surveillance to defense
counsel, there is no basis for concluding that disclosure is necessary in order to avert an
erroneous conviction.”); United States v. Omar, 786 F.3d 1104, 1110-11 (8th Cir. 2015) (citing
United States v. Isa, 923 F.2d 1300, 1306 (8th Cir. 1991)); United States v, El-Mezain, 664 F.3d
467, 565 (5th Cir. 2011); United States v. Hamide, 914 F.2d 1147, 1149-50 (9th Cir. 1990) (upon
review of the FISA materials, the Court determined “that [disclosure] is not necessary, to the
determination of the legality of the electronic surveillances submitted to the court to disclose
those [FISA materials] to the respondants.””); United States v. Ott, 827 F.2d 473, 476 (9th Cir.
1987) (the court “agree[d] with the district court that there [were] ‘no indications of possible
misrepresentation of fact, vague identification of the persons to be surveilled, or surveillance
records which include a significant amount of non-foreign intelligence information, or any other
factors that would indicate a need for disclosure’ in the case.”); United States v. Belfield, 692
F.2d 141, 147 (D.C, Cir. 1982).
1, in Camera, Ex Parte Review Is the Rule

Federal courts, including the Second Circuit, have repeatedly and consistently held that
FISA anticipates that an ex parte, in camera determination is to be the rule, while “[d]isclosure
and an adversary hearing are the exception, occurring only when necessary.” Daoud, 755 F.3d at .
481 (finding that “the district judge must, in a non-public (‘in camera’), nonadversarial (‘ex

parte’) proceeding, attempt to determine whether the surveillance was proper.”); see also

16
Duggan, 743 F.2d at 78;'° El-Mezain, 664 F.3d at 567 (“[D]isclosure of FISA materials is the
exception and ex parte, in camera determination is the rule”) (citing Abu-Jihaad, 630 F.3d at
129); Belfield, 692 F.2d at 147; accord Omar, 786 F.3d at 1110 (quoting Zsa, 923 F.2d at 1306);
Rosen, 447 F. Supp. 2d at 546,

In fact, every court but one (whose decision was subsequently overturned by the Seventh
Circuit)!’ that has addressed a motion to disclose FISA materials or to suppress FISA
information has been able to reach a conclusion as to the legality of the FISA collection at issue
based on its in camera, ex parte review. See, e.g., United States. v. Stewart, 590 F.3d 93 (2d Cir.
2009); Abu-Jihaad, 531 F. Supp. 2d at 310, aff'd, 630 F.3d at 129-30; Omar, 786 F.3d at 1110-
11; El-Mezain, 664 F.3d at 566 (quoting district court’s statement that no court has ever held an
adversarial hearing to assist the court); In re Grand Jury Proceedings of the Special Apr. 2002
Grand Jury (“In re Grand Jury Proceedings”), 347 F.3d 197, 203 (7th Cir. 2003) (noting that no
court has ever ordered disclosure of FISA materials); /sa, 923 F.2d at 1306 (“study of the
materials leaves no doubt that substantial national security interests required the in camera, ex
parte review, and that the district court properly conducted such a review”); United States v.
Badia, 827 F.2d 1458, 1463 (11th Cir. 1987); Rosen, 447 F. Supp. 2d at 546; United States v.
Sattar, No, 02-CR-395, 2003 WL 22137012, at *6 (S.D.N.Y. Sept. 15, 2003) (citing United

States v. Nicholson, 955 F. Supp. 588, 592 & n.11 (E.D. Va. Feb. 14, 1997)) (noting “this court

 

'8 In Duggan, the Second Circuit explained that disclosure might be necessary “if the judge’s
initial review revealed potential irregularities such as ‘possible misrepresentations of fact, vague
identification of persons to be surveilled or surveiilance records which include[] a significant amount of
nonforeign intelligence information, calling into question compliance with the minimization standards
contained in the order.” 743 F.2d at 78 (quoting S. REP. 95-604, pt. 1, at 58 1978 ULS.C.C.ALN,, at
3960}.

_'? The district court in United States v. Daoud, No. 12-CR-723, 2014 WL 321384 (N.D. Ill. Jan.
29, 2014), ruled that it was capable of making the determination, but nevertheless ordered the disclosure
of FISA materials. The Government appealed the Daoud court’s order to the U.S. Court of Appeals for
the Seventh Circuit, which overturned the district court’s decision to disclose, stating, “So clear is it that
the materials were properly withheld from defense counsel that there is no need for a remand to enable the
district judge to come to the same conclusion, because she would have to do so.” Daoud, 755 F.3d at
485.

17
knows of no instance in which a court has required an adversary hearing or disclosure in
determining the legality of a FISA surveillance”); United States v. Thomson, 752 F. Supp. 75, 79
(W.D.N.Y. Oct. 24, 1990).

As the exhibits in the Sealed Appendix make clear, there is nothing extraordinary about
the instant FISA-authorized electronic surveillance and physical search that would justify the
production and disclosure of highly sensitive and classified FISA materials or the suppression of
FISA-obtained or -derived evidence. Here, the FISA materials are well-organized and easily
reviewable by the Court in camera and ex parte, and they are fully and facially sufficient to
allow the Court to make an accurate determination that the FISA information was lawfully
acquired and that the electronic surveillance and physical search were made in conformity with
an order of authorization or approval. In other words, the materials presented “are
straightforward and readily understood.” In re Kevork, 634 F. Supp. 1002, 1008 (C.D. Cal. Aug.
5, 1985), aff'd, 788 F.2d 566 (9th Cir. 1986). Moreover, as in other cases, “[t]he determination
of legality in this case is not complex.” Belfield, 692 F.2d at 147; see also United States v.
Hasbajrami, No. 11-CR-623 (JG), 2016 WL 1029500, at *14 (E.D.N.Y. Feb. 18, 2016) (finding
the review of the FISA materials was “relatively straightforward and not complex” such that the
court “was able to evaluate the legality of the challenged surveillance without concluding that
due process first warranted disclosure”) (internal quotations and citations omitted); Abu-Jihaad,
531 F. Supp. 2d at 310; United States v. Warsame, 547 F. Supp. 2d 982, 987 (D. Minn. Apr. 17,
2008) (finding that the “issues presented by the FISA applications are straightforward and
uncontroversial”); Thomson, 752 F. Supp. at 79. This Court, much like the aforementioned
courts, is capable of reviewing the FISA materials in camera and ex parte and making the

requisite legal determination without an adversarial hearing,

18
In addition to the specific harm that would result from the disclosure of the FISA
materials in this case, which is detailed in the classified declaration of a high-ranking FBI official
in support of the Attorney General’s Declaration and Claim of Privilege, the underlying rationale
for non-disclosure is clear: “In the sensitive area of foreign intelligence gathering, the need for
extreme caution and sometimes even secrecy may not be overemphasized.” Ott, 827 F.2d at 477
(“Congress has a legitimate interest in authorizing the Attorney General to invoke procedures
designed to ensure that sensitive security information is not unnecessarily disseminated to

anyone not involved in the surveillance operation in question.”) (emphasis in original); accord
Isa, 923 F.2d at 1306 (the Court’s “study of the materials leaves no doubt that substantial
national security interests required the in camera, ex parte review, and that the district court
properly conducted such a review”); United States v. Medunjanin, No. 10-CR-19-1, 2012 WL
526428, at *9 (E.D.N.Y. Feb. 16, 2012) (finding persuasive the Government’s argument that
“ansealing the FISA materials in this case would provide the defense with unnecessary details of
an extraordinarily sensitive anti-terrorism investigation”); United States v. Islamic Am. Relief
Agency (“IARA”), No. 07-00087-CR-W-NKL, 2009 WL 5169536, at *3-4 (W.D. Mo. Dec. 21,
2009).

Confidentiality is critical to national security. “If potentially valuable intelligence
sources” believe that the United States “will be unable to maintain the confidentiality of its
relationship to them, many [of those sources] could well refuse to supply information.” CIA v.
Sims, 471 U.S. 159, 175 (1985); see also Phillippi v. CIA, 655 F.2d 1325, 1332-33 (D.C. Cir.
1981), When considering whether the disclosure of classified sources, methods, techniques, or
information would harm the national security, federal courts have expressed a great reluctance to
replace the considered judgment of Executive Branch officials charged with the responsibility of

weighing a variety of subtle and complex factors in determining whether the disclosure of

19
information may lead to an unacceptable risk of compromising the intelligence gathering
process, and determining whether foreign agents, spies, and terrorists are capable of piecing
together a mosaic of information that, when revealed, could reasonably be expected to harm the
national security of the United States, See Sims, 471 U.S. at 180; United States v. Yunis, 867
F.2d 617, 623 (D.C. Cir. 1989) (“Things that did not make sense to the District Judge would
make all too much sense to a foreign counter-intelligence specialist who could learn much about
this nation’s intelligence-gathering capabilities from what these documents revealed about
sources and methods.”); Halperin v. CIA, 629 F.2d 144, 150 (D.C. Cir. 1980) (“each individual
piece of intelligence information, much like a piece of jigsaw puzzle, may aid in piecing together
other bits of information even when the individual piece is not of obvious importance in itself”).
An adversary hearing is not only unnecessary to aid the Court in the straightforward task before
it, but such a hearing would also create potential dangers that courts have consistently sought to
avoid.
As the Belfield court explained:
Congress recognized the need for the Executive to engage in and employ the
fruits of clandestine surveillance without being constantly hamstrung by
disclosure requirements. The statute is meant to “reconcile national intelligence
and counterintelligence needs with constitutional principles in a way that is
consistent with both national security and individual rights.” In FISA the privacy
rights of individuals are ensured not through mandatory disclosure, but through its
provisions for in-depth oversight of FISA surveillance by all three branches of
government and by a statutory scheme that to a large degree centers on an

expanded conception of minimization that differs from that which governs law
enforcement surveillance.

692 F.2d at 148 (footnotes and citations omitted); see also Stewart, 590 F.3d at 128 (“FISA
applications are likely to contain allegedly sensitive information relating to perceived issues of
national security. .. For this reason, ex parte, in camera determination is to be the rule.”)
(quoting Duggan, 743 F.2d at 77); Daoud, 755 F.3d at 483 (“Everyone recognizes that privacy is

a legally protectable interest, and it is not an interest of private individuals alone. [FISA] is an

20
attempt to strike a balance between the interest in full openness of legal proceedings and the
interest in national security, which requires a degree of secrecy concerning the government’s
efforts to protect the nation.”); ACLU Found. of So. Cal. v. Barr, 952 F.2d 457, 465 (D.C. Cir.
1991) (citing Belfield for the proposition that 50 U.S.C. § 1806(f) “as an acceptable means of
adjudicating the constitutional rights of persons who have been subjected to FISA surveillance”).
2. in Camera, Ex Parte Review Is Constitutional

The constitutionality of FISA’s in camera, ex parte review provisions has been affirmed
by every federal court that has considered the matter. See, e.g., Stewart, F.3d 590 at 126 (the
Second Circuit has concluded that “the procedures fashioned in FISA [are] a constitutionally
adequate balancing of the individual’s Fourth Amendment rights against the nation’s need to
obtain foreign intelligence information.”) (quoting Duggan, 743 F. 2d at 73); Abu-Jihaad, 630
F.3d at 117; El-Mezain, 664 F.3d at 567; Ott, 827 F.2d at 476-77 (FISA’s review procedures do
not deprive a defendant of due process); Belfield, 692 F.2d at 148-49; United States v. Damrah,
412 F.3d 618, 624 (6th Cir. 2005) (“FISA’s requirement that the district court conduct an ex
parte, in camera review of FISA materials does not deprive a defendant of due process.”); ACLU
Found. of So. Cal., 952 F.2d at 465; Isa, 923 F.2d at 1306 (upholding the district court’s in
camera, ex parte review as constitutional and stating that the process delineated under FISA
“provides even more protection” than defendants receive in other contexts); United States v,
Benkahla, 437 F. Supp. 2d 541, 554 (E.D. Va. May 17, 2006); United States v. Megahey, 553 F.
Supp. 1180, 1194 (E.D.N.Y, Dec. 1, 1982) (“ex parte, in camera procedures provided in 50
U.S.C. § 1806(f) are constitutionally sufficient to determine the lawfulness of the electronic
surveillance at issue while safeguarding defendant’s fourth amendment rights”), United States v.

Falvey, 540 F. Supp. 1306, 1315-16 (E.D.N.Y. June 15, 1982) (a “massive body of pre-FISA

21
case law of the Supreme Court, [the Second] Circuit and others” supports the conclusion that the
legality of electronic surveillance should be determined on an in camera, ex parte basis).

In summary, FISA mandates a process by which the district court must conduct an initial
in camera, ex parte review of FISA applications, orders, and related materials in order to
determine whether the FISA information was lawfully acquired and whether the electronic
surveillance and physical search were made in conformity with an order of authorization or
approval. Such in camera, ex parte review is the rule in such cases and that procedure is
constitutional. In this case, the Attorney General has filed the required declaration invoking that
procedure, and has declared that disclosure or an adversary hearing would harm national
security. Accordingly, an in camera, ex parte review by this Court is the appropriate venue in
which to determine whether the FISA information was lawfully acquired and whether the
electronic surveillance and physical search were made in conformity with an order of
authorization or approval,

B. THE DISTRICT COURT’S SUBSTANTIVE REVIEW

In evaluating the legality of the FISA collection, the district court’s review should
determine: (1) whether the certification submitted by the Executive Branch in support of a FISA
application was properly made; (2) whether the application established the probable cause
showing required by FISA; and (3) whether the collection was properly minimized. See Abu-
Jihaad, 630 F.3d at 130-31; see also 50 U.S.C. §§ 1806(9, 1825(g).

1. Standard of Review of Probable Cause

Although federal courts are not in agreement as to whether the FISC’s probable cause

determination should be reviewed de nove or afforded due deference, courts in the Second

Circuit, including in this District, have afforded due deference to the determinations of the

22
FISC.” See Abu-Jihaad, 630 F.3d at 130 (“Although the established standard of judicial review
applicable to FISA warrants is deferential, the government’s detailed and complete submissions
in this case would easily allow it to clear a higher standard of review.”); Stewart, 590 F.3d at
128; Hasbajrami, 2016 WL 1029500, at *13; United States v. Fishenko, No. 12-CV-626 (SJ),
2014 WL 4804215, at *3 (E.D.N.Y. Sept. 25, 2014); ef Medunjanin, 2012 WL 526428, at *6-7
(affording deferential review, but noting that such review is not superficial), The material under
_ review here satisfies either standard of review. See Omar, 786 F.3d at 1112 (“[W]e have no
hesitation in concluding that probable cause under FISA existed under any standard of review.’’)
2. Probable Cause Standard |

FISA requires a finding of probable cause that the target is a foreign power or an agent of
a foreign power and that each facility or place at which the electronic surveillance is directed is
being used, or is about to be used, or that the property or premises to be searched is, or is about
to be, owned, used, possessed by, or is in transit to or from, a foreign power or an agent of a
foreign power. 50 U.S.C. §§ 1805(a), 1824(a); Abu-Jihaad, 630 F.3d at 130, It is this standard
— not the standard applicable to criminal search warrants ~-- that this Court must apply. See
Abu-Jihaad, 630 F.3d at 130-31; Turner, 840 F.3d at 340-41 (applying the FISA standard of
probable cause rather than the probable cause in a criminal case); Omar, 786 F.3d at 1111
(“{Riather than focusing on probable cause to believe that a person has committed a crime, the
FISA standard focuses on the status of the target as a foreign power or an agent of a foreign
power.”) (quoting Ei-Mezain, 664 F.3d at 564); United States v. Duka, 671 F.3d 329, 338 (3d
Cir, 2011); United States v. Cavanagh, 807 F.2d 787, 790 (9th Cir. 1987) (citing United States v.
United States District Court (Keith), 407 U.S. 297, 322 (1972)).

{CLASSIFIED MATERIAL REDACTED]

 

20 [CLASSIFIED MATERIAL REDACTED]

23
The probable cause threshold which the Government must satisfy before receiving
authorization to conduct electronic surveillance or a physical search under FISA complies with
the Fourth Amendment’s reasonableness standard. The argument that FISA’s different probable
cause standard violates the Fourth Amendment’s reasonableness requirement has been uniformly
rejected by federal courts. See, e.g., Abu-Jihaad, 630 F.3d at 120 (listing sixteen cases that have
ruled FISA does not violate the Fourth Amendment).

The Supreme Court has stated that “[d}itferent standards may be compatible with the
Fourth Amendment if they are reasonable both in relation to the legitimate need of the
Government for intelligence information and the protected rights of our citizens.” Keith, 407
U.S. at 322-23 (recognizing that domestic security surveillance ‘may involve different policy
and practical considerations than the surveillance of ‘ordinary crime’”). In Keith, the Supreme
Court acknowledged that: (1) the “focus of .. . surveillance [in domestic security investigations]
may be less precise than that directed against more conventional types of crime;” (2) unlike
ordinary criminal investigations, “[t]he gathering of security intelligence is often long range and
involves the interrelation of various sources and types of information;” and (3) the “exact targets
of such surveillance may be more difficult to identify” than in surveillance operations of ordinary
crimes under Title III. /d. Although Keith was decided before FISA’s enactment and addressed
purely domestic security surveillance, the rationale underlying Keith applies a fortiori to foreign
intelligence surveillance, where the Government’s interest, at least from a national security
perspective, would typically be more pronounced.

FISA was enacted partly in response to Keith. In constructing FISA’s framework,
Congress addressed Keith’s question of whether departures from traditional Fourth Amendment
procedures “are reasonable, both in relation to the legitimate need of Government for intelligence

information and the protected rights of our citizens,” and “concluded that such departures are

24
reasonable.” See S. Rep. No. 95-701, 95th Cong., 2d Sess., at 11-12 (1978), reprinted in 1978
ULS.C.C.A.N, 3973, 3980. Similarly, many courts — including the Second Circuit and the FISC
of Review — have relied on Keith in holding that FISA collection conducted pursuant to a FISC
order is reasonable under the Fourth Amendment. See Duggan, 743 F.2d at 74 (holding that
FISA does not violate the Fourth Amendment); United States v. Ning Wen, 477 F.3d 896, 898
(7th Cir. 2007) (holding that FISA is constitutional despite using “a definition of ‘probable
cause’ that does not depend on whether a domestic crime has been committed”); Damrah, 412
F.3d at 625 (denying the defendant’s claim that FISA’s procedures violate the Fourth
Amendment); In re Sealed Case, 310 F.3d 717, 738, 746 (FISA Ct. Rev. 2002) (finding that
while many of FISA’s requirements differ from those in Title Il, few of those differences have
constitutional relevance); United States v. Pelton, 835 F.2d 1067, 1075 (4th Cir. 1987) (finding
FISA’s procedures compatible with the Fourth Amendment); Cavanagh, 807 F.2d at 790-91
(holding that FISA satisfies the Fourth Amendment requirements of probable cause and
particularity); Warsame, 547 F. Supp. 2d at 993-94; United States v. Mubayyid, 521 F. Supp. 2d
125, 135-41 (D. Mass. Nov. 5, 2007) (rejecting claim that FISA violates the Fourth
Amendment’s judicial review, probable cause, notice, and particularity requirements); United
States v. Marzook, 435 F. Supp. 2d 778, 786 (N.D. Ill. June 22, 2006) (“Courts uniformly have
held that FISA procedures satisfy the Fourth Amendment’s reasonableness requirement”);
. Falvey, 540 F. Supp. at 1311-14 (finding that FISA procedures satisfy the Fourth Amendment’s
watrant requirement).
3. Standard of Review of Certifications

Certifications submitted in support of a FISA application should be “subject only to

minimal scrutiny by the courts,” Badia, 827 F.2d at 1463, and are “presumed valid.” Duggan,

743 F.2d at 77 & n.6 (citing Franks v, Delaware, 438 U.S, 154, 171 (1978)); see also Turner,

25
840 F.3d at 342 (finding that “our role ‘is not to second-guess the executive branch official’s
certification’”) (quoting In re Grand Jury Proceedings, 347 F.3d at 204); United States v.
Campa, 529 F.3d 980, 993 (11th Cir. 2008); Rosen, 447 F. Supp. 2d at 545; Warsame, 547 ¥.
Supp. 2d at 990 (“a presumption of validity [is] accorded to the certifications”). When a FISA
application is presented to the FISC, “{t]he FISA Judge, in reviewing the application, is not to
second-guess the executive branch official’s certification that the objective of the surveillance is
foreign intelligence information.” Duggan, 743 F.2d at-77. Likewise, Congress intended that
the reviewing district court should “have no greater authority to second-guess the executive
branch’s certifications than has the FISA judge.” /d.; see also In re Grand Jury Proceedings,
347 F.3d at 204-05: Badia, 827 F.2d at 1463; Rahman, 861 F, Supp. at 250.

The district court’s review should determine whether the certifications were made in
accordance with FISA’s requirements. See United States v. Omar, No. 09-242, 2012 WL
2357734, at *3 (D. Minn. June 20, 2012), aff'd, 786 F.3d 1104 (“the reviewing court must
presume as valid ‘the representations and certifications submitted in support of an application for
FISA surveillance’... absent a showing sufficient to trigger a Franks hearing”); see also
Campa, 529 F.3d at 993 (‘an the absence of a prima facie showing of a fraudulent statement by
the certifying officer, procedural regularity is the only determination to be made if a non-United |
States person is the target”) (quoting Badia, 827 F.2d at 1463); United States v. Alwan, No. 1:11-
CR-13, 2012 WL 399154, at *7 (W.D. Ky. Feb. 7, 2012) (“the [c]ourt is not to second-guess
whether the certifications were correct, but merely to ensure they were properly made”) (quoting
United States v. Ahmed, No. 1:06-CR-147, 2009 U.S. Dist. LEXIS 120007, at *20 (N.D. Ga.
Mar. 19, 2009). Under FISA, “[T]he FISA Judge need only determine that the application
contains all of the statements and certifications required by the Act if the target is a non-United

States person, whereas he must also find that the certifications are not ‘clearly erroneous’ if the

26
target is a United States person.” Duggan, 743 F.2d at 75 1 see also Turner, 840 F.3d at 342
(the district court “must ensure that the government’s certifications are not ‘clearly erroneous’
when the target is a U.S. person.”); Campa, 529 F.3d at 994; United States v. Kashmiri, No. 09-
CR-830, 2010 WL 4705159, at *2 (N.D. Ill. Nov. 10, 2010). A “clearly erroneous” finding is
established only when “although there is evidence to support it, the reviewing court on the [basis
of the] entire evidence is left with the definite and firm conviction that a mistake has been
committed.” United States v. U.S. Gypsum Co,, 333 U.S. 364, 395 (1948); United States v.
Garcia, 413 F.3d 201, 222 (2d Cir. 2005); JARA, 2009 WL 5169536, at *4 (identifying “clearly

erroneous” standard of review for FISA certifications).
4, FISA Is Subject to the Good Faith Exception

Even assuming arguendo that this Court determines that a particular FISC order was not
supported by probable cause, or that one or more of the FISA certification requirements were not
in fact met, the evidence obtained or derived from the FISA-authorized electronic surveillance
and physical search is, nonetheless, admissible under the “good faith” exception to the
exclusionary rule articulated in United States v. Leon, 468 U.S. 897 (1984).”* Numerous courts
have stated that the good faith exception applies to FISA evidence. See Ning Wen, 477 F.3d at
897 (noting that federal officers were entitied to rely in good faith on a FISA warrant); Ahmed,
2009 U.S, Dist. LEXIS 120007, at *25 n.8, 26-27 (“[t]he FISA evidence obtained .. . would be
admissible under Leon’s ‘good faith’ exception to the exclusionary rule were it not otherwise
admissible under a valid warrant”); Mubayyid, 521 F. Supp. 2d at 140 n.12 (“there appears to be

no issue as to whether the government proceeded in good faith and in reasonable reliance on the

 

“1 ICLASSIFIED MATERIAL REDACTED]

*2 «Elven if we were to conclude that amended FISA is unconstitutional, evidence derived from
it would nevertheless have been admissible in the government’s case.... The exclusionary rule
precludes the admission of evidence tainted by a Fourth Amendment vioiation” only in those cases where
its application will deter police misconduct. Duka, 671 F.3d at 346 (citing Leon, 468 U.S. at 918).

27
FISA orders”); Marzook, 435 F. Supp. at 790-91 (holding, in an analogous context, that “the
FBI’s reliance on the Attorney General’s approval under Executive Order No. 12,333 — an order
that no court has found unconstitutional — was [] objectively reasonable because that order
pertains to foreign intelligence gathering.”).

The FISA-authorized electronic surveillance and physical search at issue in this case,
authorized by a duly enacted statute and an order issued by a neutral judicial officer, would fall
squarely within this good faith exception. There is no basis to find that any declarations or
certifications at issue in this case were deliberately or recklessly false. See Leon, 468 U.S. at
914-15: see also Massachusetts v. Sheppard, 468 U.S. 981 (1984); United States v. Canfield, 212
F.3d 713, 717-18 (2d Cir. 2000). Further, there are no facts indicating that the FISC failed to act
in a neutral and detached manner in authorizing the electronic surveillance and physical search at
issue. Leon, 468 U.S. at 914-15. Moreover, as the Court will see from its in camera, ex parte
review of the FISA materials, facts establishing the requisite probable cause were submitted to
the FISC, the FISC’s orders contained all of the requisite findings, and “well-trained officers”
reasonably relied on those orders. Therefore, in the event that the Court questions whether a
particular FISC order was supported by sufficient probable cause, the information obtained
pursuant to those orders would be admissible under Leon’s good faith exception to the
exclusionary rule.

IV. THE FISA INFORMATION WAS LAWFULLY ACOUIRED AND THE

ELECTRONIC SURVEILLANCE AND PHYSICAL SEARCH WERE MADE IN
CONFORMITY WITH AN ORDER OF AUTHORIZATION OR APPROVAL

{CLASSIFIED MATERIAL REDACTED]

A, THE INSTANT FISA APPLICATION(S) MET FISA’S PROBABLE
CAUSE STANDARD

{CLASSIFIED MATERIAL REDACTED}

1. [CLASSIFIED MATERIAL REDACTED]

28
[CLASSIFIED MATERIAL REDACTED]
{CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
2. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
a. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
{CLASSIFIED MATERIAL REDACTED]
- [CLASSIFIED MATERIAL REDACTED]
| b. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
c. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
_d. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED] |

[CLASSIFIED MATERIAL REDACTED]

29
[CLASSIFIED MATERIAL REDACTED}
{CLASSIFIED MATERIAL REDACTED]

e. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

3. [CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]
a. [CLASSIFIED MATERIAL REDACTED]
{CLASSIFIED MATERIAL REDACTED]
1. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED}
2. [CLASSIFTED MATERIAL REDACTED]
{CLASSIFIED MATERIAL REDACTED]
b. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
c. {CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
d. [CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]
B. THE CERTIFICATION(S) COMPLIED WITH FISA
[CLASSIFIED MATERIAL REDACTED]
1. Foreign Intelligence Information
[CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

2. “A Significant Purpose”

30
{CLASSIFIED MATERIAL REDACTED]
[CLASSIFIED MATERIAL REDACTED]

3. Information Not Reasonably Obtainable Through Normal
Investigative Techniques

[CLASSIFIED MATERIAL REDACTED]
C. THE ELECTRONIC SURVEILLANCE AND PHYSICAL SEARCH

WERE CONDUCTED IN CONFORMITY WITH AN ORDER OF
AUTHORIZATION OR APPROVAL

This Court’s in camera, ex parte review of the FISA materials will demonstrate that the
electronic surveillance and physical search were conducted in conformity with an order of
authorization or approval (lawfully conducted). That is, the FISA-obtained or -derived
information that will be offered into evidence in this case was acquired, retained, and
disseminated by the FBI in accordance with FISA’s minimization requirements, the SMPs
adopted by the Attorney General and approved by the FISC.

A The Standard Minimization Procedures

Once a reviewing court is satisfied that the electronic surveillance and physical search
were properly certified and the information was lawfully acquired pursuant to FISA, it must then
examine whether the electronic surveillance and physical search were lawfully conducted. See
50 U.S.C. §§ 1806(e)(2), 1825(f)(1)(B). In order to examine whether the electronic surveillance
and physical search were lawfully conducted, the reviewing court must determine whether the
Government followed the relevant minimization procedures to appropriately minimize the
information acquired pursuant to FISA.

[CLASSIFIED MATERIAL REDACTED]

{CLASSIFIED MATERIAL REDACTED]

{CLASSIFIED MATERIAL REDACTED}

[CLASSIFIED MATERIAL REDACTED]

31
FISA’s legislative history and the applicable case law demonstrate that the definitions of
“minimization procedures” and “foreign intelligence information” were intended to take into
account the realities of collecting foreign intelligence because the activities of persons engaged
in clandestine intelligence gathering or international terrorism are often not obvious on their face.
See Rahman, 861 F. Supp. at 252-53. The degree to which information is required to be
minimized varies somewhat given the specifics of a particular investigation, such that less
minimization at acquisition is justified when “the investigation is focusing on what is thought to
be a widespread conspiracy” and more extensive surveillance is necessary “to determine the
precise scope of the enterprise.” Jn re Sealed Case, 310 F.3d at 741; see also United States v.
Bin Laden, 126 F. Supp. 2d 264, 286 (S.D.N.Y. Dec. 5, 2000) (“more extensive monitoring and
greater leeway in minimization efforts are permitted in a case like this given the world-wide,
covert and diffuse nature of the international terrorist group(s) targeted” [internal quotation
marks omitted]), Furthermore, the activities of foreign powers and their agents are often not
obvious from an initial or cursory overhear of conversations. To the contrary, agents of foreign
powers frequently engage in coded communications, compartmentalized operations, the use of
false identities and other practices designed to conceal the breadth and aim of their operations,
organization, activities and plans. See, e.g., United States v. Salameh, 152 F.3d 88, 154 (2d Cir.
1998) (noting that two conspirators invoived in the 1993 bombing of the World Trade Center in
New York referred to the bomb plot as the “study” and to terrorist materials as “university
papers”). As one court explained, “{i]anocuous-sounding conversations may in fact be signals of
important activity; information on its face innocent when analyzed or considered with other
information may become critical.” Kevork, 634 F. Supp. at 1017 (quoting H.R. Rep. No. 95-
1283, 95th Cong., 2d Sess., pt. 1, at 55 (1978)); see also Hammoud, 381 F.3d at 334 (citing

Salameh, 152 F.3d at 154); In re Sealed Case, 310 F.3d at 740-41; Thomson, 752 F. Supp. at 81

32
| (noting that it is permissible to retain and disseminate “bits and pieces” of information until the
information’s “full significance becomes apparent”) (citing H.R. Rep. No. 95-1283, pt. 1, at 58);
Bin Laden, 126 F. Supp. 2d at 286. Likewise, “individual items of information, not apparently
significant when taken in isolation, may become highly significant when considered together
over time.” Rahman, 861 F. Supp. at 252-53 (citing H.R. Rep. No. 95-1283, pt. 1, at 55, 59).
The Government must be given flexibility where the conversations are carried out in a foreign
language. Mubayyid, 521 F. Supp. 2d at 134; Rahman, 861 F. Supp. at 252, As a result, “courts
have construed ‘foreign intelligence information’ broadly and sensibly allowed the government
some latitude in its determination of what is foreign intelligence information.” Rosen, 447 F.
Supp. 2d at 551. |

The nature of the foreign intelligence information sought also impacts implementation of
the minimization procedures at the retention and dissemination stages. There is a legitimate need
to conduct a thorough post-acquisition review of FISA information that involves a United States

person who is acting as an agent of a foreign power. As Congress explained:

It is “necessary” to identify anyone working with him in this network, feeding
him information, or to whom he reports. Therefore, it is necessary to acquire,
retain and disseminate information concerning all his contacts and acquaintances
and his movements. Among his contacts and acquaintances, however, there are
likely to be a large number of innocent persons. Yet, information concerning these
persons must be retained at least until it is determined that they are not involved
in the clandestine intelligence activities and may have to be disseminated in order
to determine their innocence.

H.R. Rep. No, 95-1283, pt. 1, at 58. Indeed, at least one court has cautioned that, when a U.S,
person communicates with an agent of a foreign power, the Government would be “remiss in
meeting its foreign counterintelligence responsibilities” if it did not thoroughly “investigate such
contacts and gather information to determine the nature of those activities,” Thomson, 752 ¥F.

Supp. at 82.

33
Congress also recognized that agents of a foreign power are often very sophisticated and
skilled at hiding their activities. Cf id. at 81 (quoting H.R. Rep. No. 95-1283, pt. 1, at 58).
Accordingly, to pursue leads, Congress intended that the Government be given “‘a significant
degree of latitude” with respect to the “retention of information and the dissemination of
information between and among counterintelligence components of the Government.” Cf id.
(quoting H.R. Rep. No. 95-1283, pt. 1, at 59).

In light of these realities, Congress recognized that “no electronic surveillance can be so
conducted that innocent conversations can be totally eliminated.” See 8. Rep. No. 95-701, at 39,
1978 U.S.C.C.A.N., at 4008 (quoting United States v. Bynum, 485 F.2d 490, 500 (2d Cir. 1973)).
The Fourth Circuit reached the same conclusion in Hammoud, stating that the “mere fact that
innocent conversations were recorded, without more, does not establish that the government
failed to appropriately minimize surveillance.” 381 F.3d at 334.

Accordingly, in reviewing the adequacy of minimization efforts, the test to be applied is
neither whether innocent conversations were intercepted, nor whether mistakes were made with
respect to particular communications. Rather, as the United States Supreme Court stated in the
context of Title III surveiliance, there should be an “objective assessment of the [agents’] actions
in light of the facts and circumstances confronting [them] at the time.” Scott v. United States,
436 U.S. 128, 136 (1978). “The test of compliance is ‘whether a good-faith effort to minimize
was made.’” Mubayyid, 521 F. Supp. 2d at 135; see also Hammoud, 381 F.3d at 334 (“{t]he
minimization requirement obligates the Government to make a good faith effort to minimize the
acquisition and retention of irrelevant information”); 8. Rep. No. 95-701, at 39-40, 1978
U.S.C.C.A.N,, at 4008-09 (stating that the court’s role is to determine whether “on the whole, the

agents have shown a high regard for the right of privacy and have done ail they reasonably could

34
do to avoid unnecessary intrusion”); ZARA, 2009 WL 5169536, at *6 (quoting S. REP. No, 95-
701, at 39-40, 1978 U.S.C.C.A.N., at 3990-91).

Moreover, as noted above, FISA expressly states that the Government is not required to
minimize information that is “evidence of a crime,” whether or not it is also foreign intelligence
information. 50 U.S.C. §§ 1801(h)(G), 1821(4)(c); see also Isa, 993 ¥.2d at 1304 (noting that
‘Tt]here is no requirement that the ‘crime’ be related to foreign intelligence”). As a result, to the
extent that certain communications of a United States person may be evidence of a crime or
-otherwise may establish an element of a substantive or conspiratorial offense, such
communications need not be minimized. See id. at 1305.

Even if certain communications were not properly minimized, suppression would not be
the appropriate remedy with respect to those communications that met the standard. Cf United
States v. Falcone, 364 F. Supp. 877, 886-87 (D.N.J. Sept. 28, 1973), aff'd, 500 F.2d 1401 (3d
Cir, 1974) (Title IID. As discussed above, absent evidence that “‘on the whole” there has been a
“complete” disregard for the minimization procedures, the fact that some communications should
have been minimized does not affect the admissibility of others that were properly acquired and
retained. Indeed, Congress specifically intended that the only evidence that should be
suppressed is the “evidence which was obtained unlawfully.” H.R. Rep. No. 95-1283, pt. 1, at
- 93, FISA’s legislative history reflects that Congress intended only a limited sanction for errors
of minimization:

As the language of the bill makes clear, only that evidence which was obtained
unlawfuily or derived from information obtained unlawfully would be suppressed.
If, for example, some information should have been minimized but was not, only
that information should be suppressed; the other information obtained lawfully
should not be suppressed.

id.; see also Falcone, 364 F. Supp. at 886-87; accord Medunjanin, 2012 WL 526428, at #12
(disclosure and suppression not warranted where “failure to adhere to [the minimization]

protocol was de minimis”).

35
2. The FISA Information Was Appropriately Minimized

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

{CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

Based upon this information, we respectfully submit that the Government lawfully
conducted the FISA collection discussed herein. Consequently, for the reasons stated above, the
Court should find that the FISA collection discussed herein was lawfully conducted under the
minimization procedures approved by the FISC and applicable to the FISA collection discussed
herein.

V. THE COURT SHOULD REJECT THE DEFENDANTS’ LEGAL ARGUMENTS

In their motions, the defendants present numerous arguments in support of their request
for the suppression of FISA-obtained or -derived evidence and the disclosure of the FISA
materials. Their arguments essentially fall into two categories: (1) that the FISA-obtained or
-derived evidence should be suppressed for several reasons, including because the application(s)
may have contained intentional or reckless material falsehoods or omissions and may not have
established probable cause, and the FISA procedural requirements may not have been met; and
(2) that disclosure of the FISA materials is both necessary for them to litigate suppression issues,
and is required by due process considerations. (See generally Rakhmatov motion; Kasimov
motion.) For the reasons set forth below and as the Court will see in its ex parte, in camera

review of the FISA materials, these arguments are without merit.

36
A. THE DEFENDANTS HAVE NOT ESTABLISHED ANY BASIS FOR
THE COURT TO SUPPRESS THE FISA INFORMATION

In support of their request for suppression, the defendants claim that the FISA
information must be suppressed as the application(s) may have: (1) failed to establish that the
targets were agents of a foreign power; (2) included certifications that may have been deficient;
() contained required minimization procedures that were inadequate or not followed; or (4)
contained intentional or reckless falsehoods or omissions. (Rakhmatov motion attach., at 2-3,
10-15; Kasimov motion, at 6.} The defendants also raise constitutional challenges related to the
FISA statute. (Rakhmatov motion attach., at 17-27, 30-32; Kasimov motion, at 6.) This Court
should deny each of these arguments, for the reasons discussed below.

1. The Government Satisfied the Probable Cause Requirement
of FISA

First, the defendants allege that the FISA application(s) failed to establish probable cause
that they were agents of a foreign power24 “Probable cause is more than a bare suspicion, but
less than absolute certainty,” and in making the probable cause determination, FISA permits a
judge to “consider past activities of the target, as well as facts and circumstances relating to
current or future activities of the target.” Rosen, 447 F. Supp. 2d at 549 (quoting Mason v.
Godinez, 47 F.3d 852, 855 (7th Cir. 1995), 50 U.S.C. § 1805(b). Furthermore, the FISA
probable cause standard “does not necessarily require a showing of an imminent violation of
criminal law” because Congress clearly intended a different showing of probable cause for these

activities than that applicable to ordinary cases. Rosen, 447 F. Supp. 2d at 549 (quoting Jn-re

 

*3 Tn Rakhmatov’s motion, he raises other alleged government misconduct relating to
unclassified, non-FISA evidence that he believes should “inform” the court’s review of the FISA
materials, (Rakhmatov motion, at 2-3.) As the Government will explain in detail in an unclassified
opposition to Rakhmatov’s multiple motions to suppress evidence, which the Government intends to file
on August 16, 2019, in accordance with the Court’s pretrial motion schedule, the Government acted
lawfully and did not engage in any misconduct, none of which in any event relates to the Government’s
acquisition of FISA information.

*4 (CLASSIFIED MATERIAL REDACTED]

37
Sealed Case, 310 F.3d at 738). As discussed above, courts in the Second Circuit have afforded
due deference to the probable cause determinations of the FISC. See Abu-Jihaad, 630 F.3d at
130; Stewart, 590 F.3d at 128; cf Medunjanin, 2012 WL 526428, at *6-7 (affording deferential
review, but noting that such review is not superficial); accord Ahmed, 2009 U.S. Dist. LEXIS
120007, at *21-22 (FISC’s “determination of probable cause should be given ‘great deference’
by the reviewing court”) (citing Gates, 462 U.S. at 236). As this Court will see from its review
of the FISA materials, the Government plainly satisfied the requirements of FISA.

(CLASSIFIED MATERIAL REDACTED]

{CLASSIFIED MATERIAL REDACTED]

Second, Rakhmatov submits that “foreign intelligence probable cause is not ‘probable
cause’ within the ordinary meaning of the Fourth Amendment.” (Rakhmatov motion attach., at
27.) The probable cause threshold which the Government must satisfy before receiving
authorization to conduct electronic surveillance or physical search under FISA complies with the
Fourth Amendment’s reasonableness standard. Rakhmatov’s argument that FISA’s different
probable cause standard violates the Fourth Amendment has been uniformly rejected by federal
courts. See, e.g., Abu-Jihaad, 630 F.3d at 120 (listing sixteen cases that have ruled FISA does
not violate the Fourth Amendment).

As discussed above, see supra Section [I].B.2, the Supreme Court has stated that
“ different standards may be compatible with the Fourth Amendment if they are reasonable both
in relation to the legitimate need of the Government for intelligence information and the
protected rights of our citizens.” Keith, 407 U.S. at 322-23. In Keith, the Supreme Court
acknowledged that: (1) the “focus of . . . surveillance [in domestic security investigations] may
be less precise than that directed against more conventional types of crime;” (2) unlike ordinary

criminal investigations, “(t]he gathering of security intelligence is often long range and involves

38
the interrelation of various sources and types of information;” and (3) the “exact targets of such
surveillance may be more difficult to identify” than in surveillance operations of ordinary crimes
under Title Il. Id. Although Keith was decided before FISA’s enactment and addressed purely
domestic security surveillance, the rationale underlying Keith applies a fortiori to foreign
intelligence surveillance, where the Government’s interest, at least from a national security
perspective, would typically be more pronounced.

FISA was enacted partly in response to Keith. In constructing FISA’s framework,
Congress addressed Keith's question of whether departures from traditional Fourth Amendment
procedures “are reasonable, both in relation to the legitimate need of Government for intelligence
information and the protected rights of our citizens,” and “concluded that such departures are
reasonable.” See S. Rep. No. 95-701, at 11-12, 1978 U.S.C.C.A.N., at 3980. Similarly, many
courts have relied on Keith in holding that FISA collection conducted pursuant to a FISC order is
reasonable under the Fourth Amendment, See Duggan, 743 F.2d at 74 (holding that FISA does
not violate the Fourth Amendment); Jn re Sealed Case, 310 F.3d at 738, 746 (finding that while
many of FISA’s requirements differ from those in Title III, few of those differences have
constitutional relevance).

2. The Certification(s} Complied with FISA

The defendants submit that the FISA applications may lack proper certifications, the
collection of foreign intelligence information may not have been a “significant purpose” of the
collection, and the “necessity requirement” may not have been met. (Rakhmatov motion attach.,
at 2-3, 10-15; Kasimov motion, at 6.) The defendants further argue that the significant purpose
standard is unconstitutional. (Rakhmatov motion attach., at 17-22; Kasimov motion, at 6.)

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

39
[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

Third, the defendants argue that the “significant purpose” standard of FISA is
unconstitutional because the Government “can effect an end-run around the Fourth Amendment
merely by asserting a desire to gather foreign intelligence information from the person it intends
to prosecute.” (Rakhmatov motion attach., at 21; see also Kasimov motion, at 6.) As part of the
USA PATRIOT Act, Congress amended FISA to require that an Executive Branch official now
certify that “a significant purpose” of the requested surveillance was to obtain foreign
intelligence information. 18 U.S.C. § 1804(a)(6)(B). The “significant purpose” standard has
been repeatedly upheld, including by the Second Circuit. As the Second Circuit observed in
Abu-Jihaad, “{WJe identify no constitutional infirmity in Congress’s decision to allow FISA
warrants to issue on certification of a ‘significant purpose’ to obtain foreign intelligence
information. .. .” 630 F.3d at 131; see also id. at 128 (concluding that the standard “is sufficient
to ensure that the executive may only use FISA to obtain a warrant when it is in good faith
pursuing foreign intelligence gathering. .. .”); Duka, 671 F.3d at 343 (“the dispositive issue is
whether the ‘significant purpose’ test is reasonable. ... We agree with our sister courts of
appeals and the Foreign Intelligence Surveiliance Court of Review that the amended FISA’s
‘significant purpose’ standard is reasonable under the Fourth Amendment.”).

[CLASSIFIED MATERIAL REDACTED]

3. The Government Complied with the Minimization Procedures

[CLASSIFIED MATERIAL REDACTED]

[CLASSIFIED MATERIAL REDACTED]

40
4, Franks v. Delaware Does Not Require Suppression of FSA Materials

The defendants speculate that the FISA materials may contain reckless falsehoods or
material omissions in violation of Franks, 438 U.S. 154. (Rakhmatov motion attach., at 9;
Kasimov motion, at 6-8.) In making such a request, Kasimov concedes that he lacks sufficient
information to make a credible showing under Franks and therefore seeks disclosure of the FISA
materials. (Kasimov motion, at 7.) Based on the relevant case law, this Court should decline to
hold such a hearing.

To merit a Franks hearing, a defendant must make a “concrete and substantial
preliminary showing” that the affiant deliberately or recklessly included false statements, or
failed to include material information, in the affidavit, and that the resulting misrepresentation
was essential to the finding of probable cause. Franks, 438 U.S, at 155-56. Courts apply the
same standard when a defendant seeks a Franks hearing as part of a challenge to FISA
collection; to obtain a hearing, a defendant must “make ‘a substantial preliminary showing that a
false statement knowingly or intentionally, or with reckless disregard for the truth, was included’
in the application and that the allegedly false statement was ‘necessary’ to the FISA Judge’s
approval of the application.” Duggan, 743 F.2d at 77 n.6 (quoting Franks, 438 U.S. at 155-56).
A defendant must show that the agent lied or recklessly disregarded the truth with specific
evidence in the form of “fa]ffidavits or sworn or otherwise reliable statements of witnesses.”
Franks, 438 U.S. at 171. The Franks threshold is not met even by an offer of proof of an
impropriety that might have affected the outcome of the probable cause determination, but rather
requires one that was “necessary to the finding of probable cause.” United States v. Colkley, 899
F.2d 297, 301-02 (4th Cir. 1990); see also United States v. Shnewer, No. 07-459, 2008 U.S. Dist.
LEXIS 112001, at *38 (D. N.J. Aug. 17, 2008) (“[E]ven if the Court were to determine there

existed a reckless or intentional falsehood or omission in the FISA application materials, the

41
evidence obtained still should not be suppressed unless the Court makes the further finding that
the falsehood or omission was material to the probable cause determination.”).

Only after a defendant makes the requisite showing” may the Court conduct a Franks
hearing to determine if there are material misrepresentations of fact, or omissions of material
fact, in the FISA application(s) sufficient to warrant suppression of the FISA-obtained or -
derived evidence. Franks, 438 U.S. at 171. The defendants, however, ignore this burden and
merely allege the possibility of such misstatements or omissions.”° As the Court’s review of the
FISA materials will demonstrate, no material false statements or omissions exist.

To grant the defendants a Franks hearing and to disclose to them the FISA materials
would allow them, and defendants in every case, to obtain the FISA materials by merely alleging
some impropriety.”’ Disclosing FISA materials to defendants would then become the rule,
violating Congress’ clear intention, set forth in 50 U.S.C. §§ 1806(f) and 1825(g), that the FISA

materials be reviewed in camera and ex parte in a manner consistent with the realities of modern

 

5 Indeed, even if a defendant offers sufficient proof to show that an affidavit involved false
statements or omissions, a hearing should not be held where the affidavit would still provide probable
cause if the allegedly false material were eliminated, or if the allegedly omitted information were
included. Franks, 438 U.S. at 171; Colkley, 899 F.2d at 300; United States v. Ketzeback, 358 F.3d 987,
990 (8th Cir, 2004); United States v. Martin, 615 F.2d 318, 328 (Sth Cir, 1980).

*6 Rakhmatov alleges that an informant who lived with Juraboev and Saidakhmetov instigated and
encouraged “the co-defendants to make specific plans to get money to travel overseas for jihad in Syria,”
and that the Government may have failed to disclose such information to the FISC. (Rakhmatov motion,
at 4.) These claims are without merit. As the Government explained in its unclassified motion to
preclude the defendants from raising defenses of “entrapment” and “derivative entrapment,” Juraboev and
Saidakhmetov formed a plan to travel to Syria to wage jihad prior to the Government introduction of the
informant. For instance, in an interview by law enforcement on August 15, 2014, prior to the
involvement of the informant, Juraboev confirmed his belief in ISIL’s terrorist agenda, including the
establishment by force of an Islamic caliphate in Iraq and Syria, and expressed his desire to travel to Syria
to engage in violence on behalf of ISIL “if Allah wills.” In September 2014, again prior to the
involvement of the informant, Juraboev and Saidakhmetov discussed how they could travel to Turkey and
then cross the Turkish-Syrian border to enter ISIL-controlled territory. All of that conduct happened prior
to the Government’s introduction of the informant in September 2014, and the informant therefore did not
instigate or entrap any co-defendant to travel to Syria to wage jihad on behalf of ISIL. See Gov’t Mem. of
Law in Support of Motion to Preclude Defenses of Entrapment and Derivative Entrapment, No. 15-CR-95
(WFE), Doc. No. 348, at 1-2.

*’ One court referred to this as “backwards reasoning” in denying a defendant’s motion to
suppress FISA-derived evidence. Mihalik, 11-CR-833(A), Doc. No. 108, at 2 (C.D. Cal. Oct. 3, 2012).

42
intelligence needs and investigative techniques. Courts have acknowledged that the FISA statute
does not envision such disclosure without establishing a basis for it. In Belfield, for example, the
court noted that “Congress was also aware of these difficulties [faced by defense counsel without
access to FISA materials and] chose to resolve them through means other than mandatory
disclosure.” Belfield, 692 F.2d at 148.

Courts have rejected other defendants’ attempts to force a Franks hearing by positing
unsupported speculation to challenge the validity of FISC orders, and this Court should do so
here. See Abu-Jihaad, 531 F. Supp. 2d at 309; Turner, 840 F.3d at 341-42 (in reviewing the
classified and unclassified record, the Court found that it made “a meaningful effort to confirm
the accuracy of the [FISA] application”) (quoting Daoud, 755 F.3d at 494-95 (Rovner, J.
concurring)) (characterizing this review as serving “the same interest... that a Franks motion
serves”); see also Kashmiri, 2010 WL 4705159, at *6 (noting that the court “has already
undertaken a process akin to a Franks hearing through its ex parte, in camera review”); Shnewer,
2008 U.S. Dist. LEXIS 112001, at *37 (“This catch-22 has not troubled courts, however, and
they defer to FISA’s statutory scheme.”); Mubayyid, 521 F. Supp. 2d at 131 (“The balance struck
under FISA — which is intended to permit the gathering of foreign intelligence under conditions
of strict secrecy, while providing for judicial review and other appropriate safeguards —~- would
be substantially undermined if criminal defendants were granted a right of disclosure simply to
_ ensure against the possibility of a Franks violation.”).

Here, the defendants have failed to carry the burden of establishing the prerequisites for
an adversary hearing, and their attempt to obtain disclosure of the FISA materials to meet that
burden is unprecedented and runs counter to FISA, Franks, and the intent of Congress.
Moreover, the Government respectfully submits that this Court’s in camera, ex parte review of

the FISA materials will demonstrate that “an adversary hearing in this case would be academic

43
because there is no question the FISA applications pass muster.” Medunjanin, 2012 WL 526428,
at *9, For these reasons, the Court should deny the defendants’ request for a Franks hearing and
their request for suppression of the FISA information.

5. Rakhmatoy’s Fourth Amendment Challenges Have No Merit

The defendants argue that the FISA statute violates several Fourth Amendment
protections. (Rakhmatov motion attach., at 22-27; Kasimov motion, at 6.) Rakhmatov claims
that the suppression process under FISA unconstitutionally interferes with federal courts’ Article
{Ii judicial power and violates the Constitution’s separation of powers by robbing FISA judges of
their judicial independence. These arguments fail to reflect the composition and procedures set
forth in FISA and have been specifically rejected by other courts. For example, the court in
Megahey rejected the defendant’s constitutional challenge and noted that applications for
electronic surveillance submitted to the FISC involve concrete questions respecting the
application of FISA and are in such a form that a judge is capable of acting on them, much as he
might otherwise act on an ex parte application for a warrant. Megahey, 553 F. Supp. at 1196.
The court also stated that a FISA judge faced with a surveillance application is not called on to
issue an advisory opinion, but is instead called on to ensure that the individuals who are targeted
do not have their privacy interests invaded, except in compliance with the detailed requirements
of the statute. /d. at 1197; see also Falvey, 540 F. Supp. at 1313, n. 16 (rejecting defendant’s
argument that a federal district court judge would become a rubber stamp while acting as a FISA
judge).

Rakhmatov also claims as a constitutional deficiency of FISA that the Government’s
FISA applications are not subject to review by a neutral and detached magistrate, as required by
the Fourth Amendment. To the contrary, courts have found that Article III judges sitting as

judges of the FISC are “neutral and detached” magistrates and provide meaningful judicial

44
review for purposes of the Fourth Amendment. Cavanagh, 807 F.2d at 791 (finding that the
FISC provides “neutral and responsible oversight of the government’s activities in foreign
intelligence surveillance”); Duka, 671 F.3d at 337; Benkahla, 437 F. Supp. 2d at 554; Mubayyid,
521 F. Supp. 2d at 135-41; United States v. Spanjol, 720 F. Supp. 55, 58 (E.D. Pa. Aug. 22,
1989), aff'd, 958 F.2d 365 (3d Cir. 1992); see also Cavanagh, 807 F.2d at 790 (concluding that
FISA order can be considered a warrant since it is issued by a detached judicial officer and is
based on a reasonable showing of probable cause); Falvey, 540 F. Supp. at 1311-14 (finding that
FISA procedures satisfy the Fourth Amendment’s warrant requirement).

Furthermore, Rakhmatov alleges that FISA runs afoul of Berger’s concern regarding the
duration and scope of surveillance: he notes that Title II was drafted shortly after Berger was
decided and that it limits the term of electronic surveillance orders to 30 days each, whereas
FISA permits surveillance for longer time periods. (Rakhmatov motion attach., at 26.)
However, it is significant that the defendant fails to mention that Berger provided for 60 day
periods of surveillance with no provision for terminating that surveillance earlier when its
objectives had been obtained. Berger v. New York, 388 U.S. 41, 59-60 (1967). To the contrary,
FISA requires that electronic surveillance of United States persons terminate once the
surveillance has achieved its purpose. 50 U.S.C. § 1805(d)(1). Furthermore, the need for the
longer period of surveillance appropriate to the special nature of FISA surveillance was affirmed
in Sealed Case, 310 F.3d. at 740. In that case, the FISC of Review differentiated between the
durations of criminal wiretaps and FISA “based on the nature of national security surveillance,
- which is ‘often long range and involves the interrelation of various sources and types of
information’”. 310 F.3d at 740 (quoting Keith, 407 U.S. at 322),

Rakhmatov’s assertions of a number of disparate arguments that FISA violates the Fourth

Amendment do not give those arguments any additional weight:

45
arguments that FISA violates the Fourth Amendment’s requirements

of a neutral and detached magistrate, a warrant supported by probable

cause, particularity, timely information, and notice have been rejected

by the courts... . See, e.g., Abu-Jihaad, 630 F.3d at 123; Hammoud,

381 F.3d at 334; Benkahla, 437 F. Supp. 2d at 541, 554. As such, the court

will not engage in a lengthy discussion regarding these issues.
Sherifi, 793 F, Supp. 2d at 759-60. Indeed, “[e]very court that has considered FISA’s
constitutionality has upheld the statute from challenges under the Fourth, Fifth, and Sixth
Amendments.” Ahmed, 2009 U.S. Dist. LEXIS 120007, at *30 (order denying defendants’
motion to disclose and suppress FISA materials). Accordingly, the Government respectfully
submits that this Court should also reject the defendants’ meritless and unsupported

constitutional challenges to FISA.”®

B. THE DEFENDANTS HAVE NOT ESTABLISHED ANY BASIS FOR
THE COURT TO DISCLOSE FISA MATERIALS

In support of their arguments for disclosure of the FISA materials, the defendants claim
that disclosure: (1) may be necessary under 50 U.S.C. § 1806(f); (2) is required under 50 U.S.C.
§ 1806(g) and due process; and (3) is required under the Sixth Amendment. (Rakhmatov motion
attach., at 9, 15-17, 28-29; Kasimov motion, at 4-5.) For the following reasons, the Court should
deny the request for disclosure.

1. Disclosure Is Not “Necessary” Under FISA

The defendants request disclosure pursuant to 50 U.S.C. § 1806(f). (Rakhmatov motion
attach., at 9; Kasimov motion, at 4-5.) 50 U.S.C. § 1806(f) provides that “the court may disclose
... portions of the application, order or other materials relating to the surveillance only where
such disclosure is necessary to make an accurate determination of the legality of the
surveillance.” Rakhmatov argues that “there are many potential bases for suppression based on

unlawful surveillance” and “several complicated issues that make the defense’s input necessary.”

 

28 (CLASSIFIED MATERIAL REDACTED]

46
(Rakhmatov motion attach., at 9.) Kasimov states that “FISA’s methodology concerning
discovery and requiring motions to suppress FISA-acquired evidence to be prematurely-filed
presents an archetypal chicken-and-egg conundrum.” (Kasimov motion, at 5.) As the Court is
aware, these claims are not unique to this case, and, as detailed above, the defendants have
already raised such potential grounds in support of suppression. The defendants, then, are
seeking disclosure to bolster their arguments for suppression, which is not permissible under the
statute.

Disclosure of the FISA materials to defense counsel is authorized only in one set of
circumstances: The Court must conduct its review of FISA materials in camera and ex parte,
and disclosure is within the Court’s discretion only following that review and only if the Court is
unable to determine the legality of the electronic surveillance, physical search, or both, without
the assistance of defense counsel. 50 U.S.C. §§ 1806(f), 1825(g); Duggan, 743 F.2d at 78;
Daoud, 755 F.3d at 482; In re Grand Jury Proceedings, 347 F.3d at 203; Rosen, 447 F. Supp. 2d
at 546. This holding is fully supported by the legislative history of 50 U.S.C. § 1806(f), which
states: “The court may order disclosure to [the defense] only if it finds that such disclosure is
necessary to make an accurate determination of the legality of the surveillance... Once a
judicial determination is made that the surveillance was lawful, a motion for discovery . . . must
be denied.” S. Rep. No. 95-701, at 64-65, 1978 U.S.C.C.A.N,, at 4034. As this Court will see
from its review, the FISA materials are presented in a well-organized and straightforward
manner that will allow the Court to make its determination of the lawfulness of the FISA

collection without input from defense counsel,”°

 

° Even where defendants have alleged specific errors or misrepresentations in the FISA
applications, based on their analysis of the evidence in the case, courts have deemed disclosure
unnecessary because they were able to rule on the legality of the surveillance, even in light of the alleged
etrors, through in camera, ex parte review. See, e.g., Abu-Jihaad, 630 F.3d at 130; United States v.
Rosen, 447 F. Supp. 2d at 552 (denying disclosure despite minimization errors that were inadvertent,
disclosed to the FISC, and promptly rectified).

47
The defendants’ request, which effectively calls for disclosure where defense counsel
could provide assistance, instead of where necessary, is merely an attempt to circumvent the
clear language of the statute. See 50 U.S.C. §§ 1806(f), 1825(g). As the Belfield court stated:
“Congress was adamant, in enacting FISA, that [its] ‘carefully drawn procedure[s]’ are not to be
bypassed.” 692 F.2d at 146 (citing S. Rep. No. 95-701, at 63); see also United States v.
Meohamud, No. 3:10-CR-00475-KI-1, 2014 WL 2866749, at *32 (D. Or. June 24, 2014)
(“Obviously it would be helpful to the court to have defense counsel review the materials prior to
making arguments. Congress, however, did not put ‘helpful’ in the statute; it chose
‘necessary.’”). As the Daoud court stated, “the defendant’s misreading of the statute” would
circumvent the required in camera, ex parte review whenever a defense counsel “believed
disclosure necessary, since if the judge does not conduct the ex parte review, she will have no
basis for doubting the lawyer’s claim of necessity.” 755 F.3d at 482.

The defendants are not entitled to the FISA materials for the purpose of challenging the
lawfulness of the FISA authorities, as FISA’s plain language precludes defense counsel from
accessing the classified FISA materials to conduct a fishing expedition. In Medunjanin, the court
noted that “[dJefense counsel ... may not inspect the FISA dockets to construct a better
argument for inspecting the FISA dockets. Such a circular exercise would be patently
inconsistent with FISA....”’ 2012 WL 526428, at *10. See also Badia, 827 F.2d at 1464
(rejecting the defendant’s request for “disclosure of the FISA application, ostensibly so that he
may review it for errors”); Mubayyid, 521 F. Supp. 2d at 131.

The defendants have failed to present any colorable basis for disclosure, as this Court is
able to review and make a determination as to the legality of the FISA collection without the
assistance of defense counsel. Where, as here, defense participation is not necessary, FISA

requires that the FISA materials remain protected from disclosure. Congress’ clear intention is

48
that FISA materials should be reviewed in camera and ex parte and in a manner consistent with
the realities of modern intelligence needs and investigative techniques. There is simply nothing
extraordinary about this case that would prompt this Court to order the disclosure of highly
sensitive and classified FISA materials, See Rosen, 447 F. Supp. 2d at 546 (“exceptional nature
of disclosure of FISA material is especially appropriate in light of the possibility that such
disclosure might compromise the ability of the United States to gather foreign intelligence
information effectively”) (citing Belfield, 692 F.2d at 147).

2. Due Process and Other Constitutional Provisions Do Not Require
Disclosure

Rakhmatov also claims that he is entitled to disclosure of the FISA materials under 50
U.S.C. § 1806(g) and the Due Process Clause of the Fifth Amendment. (Rakhmatov motion
attach., at 15-17.) Courts are in agreement, however, that FISA’s in camera, ex parte review
does not violate due process, nor does due process require that the defendant be granted access to
the FISA materials except as provided for in 50 U.S.C. §§ 1806(f), (g) and 1825(g), (h). See,
e.g., Abu-Jihaad, 630 F.3d at 117; Ei-Mezain, 664 F.3d at 567, Damrah, 412 F.3d at 624; ACLU
Found. of So. Cal, 952 F.2d at 465; Ott, 827 F.2d at 476-77, Belfield, 692 F.2d at 148-49.

Nevertheless, Rakhmatov appears to be arguing for disclosure under the balancing test
applied by the Supreme Court in Mathews v. Eldridge, 424 U.S. 319 (1976), which requires
consideration of: (1) the defendant’s private interest in disclosure of the materials; (2) the risk
that the defendant will be erroneously deprived of his right to the materials; and (3) the
Government’s interest in preventing disclosure of the materials. 424 U.S. at 335; see also El-
Mezain, 664 F.3d at 567. According to the defendant, “[i]n a contest between disclosure of state
secrets and the defendant’s right to a fair trial, the latter wins out.” (Rakhmatov motion attach.,
at 15.) The defendant’s claim fails, however, because “it is inappropriate to employ the Mathews

balancing test in criminal cases.” Hines v. Miller, 318 F.3d 157, 161 (2d Cir. 2003).

49
The Supreme Court has questioned the appropriateness of the Mathews balancing test for
analyzing due process claims in criminal cases. In Medina v. California, 505 U.S. 437 (1992),
the Court stated that “the Mathews balancing test does not provide the appropriate framework for
assessing the validity of state procedural rules which, like the one at bar, are part of the criminal
process.” Jd. at 443. The Court explained that:

fiJn the field of criminal law, we “have defined the category of infractions that
violate ‘fundamental fairness’ very narrowly” based on the recognition that,
“(b]eyond the specific guarantees enumerated in the Bill of Rights, the Due
Process Clause has limited operation.” The Bill of Rights speaks in explicit terms
to many aspects of criminal procedure, and the expansion of those constitutional
guarantees under the open-ended rubric of the Due Process Clause invites undue

interference with both considered legislative judgments and the careful balance
that the Constitution strikes between liberty and order,

Id. (internal citations omitted). The Court observed that it had “invoked Mathews in resolving
due process claims in criminal law cases on only two occasions,” in United States v. Raddaiz,
447 U.S, 667 (1980), and Ake v. Oklahoma, 470 U.S. 68 (1985), and “it is not at all clear that
Mathews was essential to the results in those cases.” Medina, 505 U.S. at 444. The decision in
- Mathews, therefore, identifies no due process right that requires disclosure of FISA materials to
the defendant, and this Court should decline his invitation to use an inappropriate analytical
framework to do so.

Because of the questionable application of the Mathews balancing test to due process
claims in criminal cases, federal courts have been reticent to apply it to the disclosure of FISA
materials. See, e.g., El-Mezain, 664 F.3d at 567 (“[a]ssuming without deciding that that the
Mathews balancing test is applicable”); Warsame, 547 F. Supp. 2d at 988 (court “not convinced
that Mathews balancing test supplies an appropriate framework for evaluating FISA
procedures”); Damrah, 412 F.3d at 624 (stating that defendant’s “reliance on Mathews is
misplaced .. . because FISA’s requirement that the district court conduct an ex parte, in camera

review of FISA materials does not deprive a defendant of due process”). As discussed below,

50
those courts that have applied the test have consistently found that the three factors weigh in
favor of the ex parte, in camera determination of legality required by FISA and against
disclosure of the FISA materials,

In Warsame, the court acknowledged the defendant’s important privacy and liberty
interests, and held that disclosure of the FISA materials was not “the appropriate response to this
concern.” 547 F. Supp. 2d at 988. The court stated that “FISA attempts to protect the rights of
individuals not through mandatory disclosure but through ‘in-depth oversight of FISA
surveillance by all three branches of government and by a statutory scheme that to a large degree
centers on an expanded conception of minimization that differs from that which governs law-
enforcement surveillance.’” fd, at 988-89 (quoting Belfield, 692 F.2d at 148). The court found
that, given these protections, and the court’s careful review of the FISA materials in the case,
“the probable value of disclosure, as well as the risk of nondisclosure, of the FISA materials to
the defense [was] low.” Warsame, 547 F. Supp. 2d at 989. Moreover, the court concluded that
the Government “thas a substantial national security interest in preventing the disclosure of [the
FISA materials].” Jd.

Similarly, in £/-Mezain, the Fifth Circuit agreed with the district court’s assessment that
“the in camera and ex parte review by the district court adequately ensured that the defendants’
statutory and constitutional rights were not violated,” and that “as a matter of national security,
the Government [had] a substantial interest in maintaining the secrecy of the materials.” 664
F.3d at 567. The court noted that “[t]his interest extends not only to the contents of the materials
but also to the appearance of confidentiality in the operation of the intelligence services.” Jd. at
567-68 (citing Sims, 471 U.S. at.175) (“If potentially valuable intelligence sources come to think
that the Agency will be unable to maintain confidentiality of its relationship to them, many could

well refuse to supply information to the Agency in the first place.”) Thus, even under the

51
Mathews test, the Government’s interest outweighs the defendant’s interest in disclosure,
consistent with the £i-Mezain and Warsame decisions.

In addition, Rakhmatov argues that ex parte proceedings would “violate his Fifth and
Sixth Amendment rights.” (Rakhmatov motion attach., at 28.) This claim is contrary to all of
the relevant case law. Several courts have addressed the right to confrontation in this context
and found that “FISA’s in camera review provisions have been held to be constitutional.”
_ United States v. Nicholson, No. 09-CR-40, 2010 WL 1641167, at *3 (D. Or. Apr. 21, 2010)
(citing Isa, 923 F.2d at 1307-08) (Sixth Amendment right of confrontation is not violated by
FISA’s in camera review procedure); see also United States v. Hussein, No. 13-CR-1514-JM,
2014 WL 1682845, at *3 (S.D. Cal. Apr. 29, 2014) (the “in camera, ex parte review process
under FISA satisfies due process under the United States Constitution.”); United States v. Lahiji,
No, 3:10-506-KI, 2013 WL 550492, at *4 (D. Or. Feb, 12, 2013} (Court found no violation of
defendants’ Fourth, Fifth, or Sixth Amendment rights); Benkahla, 437 F. Supp. 2d at 554;
Nicholson, 955 F. Supp. at 592 (“Based on the unanimous holdings of prior case law, ... FISA
does not violate . . . the Sixth Amendment{] by authorizing ex parte in camera review.”), Falvey,
540 F. Supp. at 1315-16 (rejecting First, Fifth, and Sixth Amendment challenges and noting that
a “massive body of pre-FISA case law of the Supreme Court, Circuit and others” supports the
conclusion that the legality of electronic surveillance should be determined on an in camera, ex
parte basis).

Courts have also consistently rejected similar arguments chailenging FISA under the
Sixth Amendment. See Isa, 923 F.2d at 1306-07; Belfield, 692 F.2d at 148; Lahiji, 2013 WL
550492, at *4; Warsame, 547 F. Supp. 2d at 988 n.4 (finding argument “without merit”) (citing
Nicholson, 955 F, Supp. at 592); Megahey, 553 F. Supp. at 1193. In overturning a district court’s

order to disclose FISA materials to the defense, the Daoud court described the belief that

52
“adversary procedure is always essential to resolve contested issues of fact” as “an incomplete
description of the American legal system in general and the federal judicial system in particular.”
755 F.3d at 482.

Rakhmatov also states that “where state secrets are expected to be elicited from the
government, the proper procedure is to follow [the Classified Information Procedures Act
(“CIPA”), 18 U.S.C. App. 3]... .” (Rakhmatov motion attach., at 16.) The Government’s
response is based on the statutory language of FISA and the opinions of courts that have
addressed motions to disclose FISA materials and to suppress FISA collection. CIPA addresses
pretrial discovery of classified information by defendants, and procedures to safeguard classified
information, both before and during trial, that is either not discoverable or not helpful and
material to the defense. See Abu-Jihaad, 630 F.3d at 141. CIPA provides a separate and distinct
statutory framework that is simply inapplicable to this motion seeking disclosure of FISA
materials, which is governed by 50 U.S.C. §§ 1806 and 1825. For these reasons, the Mathews
decision lends no support to the defendant’s claim that due process requires disclosure of the
FISA materials.

The plain intention of 50 U.S.C §§ 1806(g) and 1825(h) — allowing the Court to order
disclosure of material to which the defendant would be entitled under the Due Process Clause,
such as material that had not been previously disclosed under Brady v. Maryland, 373 U.S. 83
(1963), even while ruling against the defendant’s motion generally —- cannot be interpreted to
support Rakhmatov’s demand for access to all of the FISA materials in advance of the Court’s in
camera, ex parte review and determination of the legality of the collection. With respect to any
claim that the FISA materials contain information that due process requires be disclosed to the

. defense, the request is premature since the Court will make that factual determination for itself

during its in camera, ex parte review. The Government is confident that the Court’s review of

53
the challenged FISA materials will not reveal any material that due process requires be disclosed
to the defendant, such as Brady material, as provided for in 50 U.S.C. § 1806(g). Accordingly,
Ralkhmatov’s claim that he is entitled to the disclosure of the FISA material under 50 U.S.C.

§ 1806(g) and due process should be rejected.

The defendants’ arguments in support of disclosure of the FISA materials have no basis
in the law, and disclosure of the FISA materials would cause exceptionally grave damage to the
national security. The Government respectfully submits that there is nothing extraordinary about
this case to justify an order to disclose the highly sensitive and classified FISA materials in this
case under the applicable FISA standard. See Rosen, 477 F. Supp. 2d at 546 (“Review of the
FISA applications, orders and other materials in this case presented none of the concerns that
might warrant disclosure to the defense.”). Accordingly, the defendants’ motions for disclosure
of the FISA materials should be denied.

VI. RAKHMATOV’S MOTION FOR ADDITIONAL NOTICE AND DISCOVERY
SHOULD ALSO BE DENIED

Rakhmatov also seeks “discovery of specific evidence and information and how it was
obtained.” (Rakhmatov motion, at 1.) As the Court will see from its in camera, ex parte review
of the FISA materials, and for the reasons stated below, the government has complied with its
notice and discovery obligations, and thus, Rakhmatov’s motion lacks merit and should be
denied.

The Government’s discovery obligations in a criminal case are not limitless. See United
States v. Agurs, 427 U.S. 97, 106 (1976) (the Government is under “no duty to provide defense
counsel with unlimited discovery of everything known by the prosecutor’); United States v.
Phillips, 854 F.2d 273, 277 (7th Cir. 1988) (finding that discovery rules do “not grant criminal
defendants unfettered access to government files”); United States v. Griebel, 312 F. App’x 93, 96

(10th Cir, 2008) (the Government’s discovery obligations “are defined by Rule 16, Brady,

54
Giglio, and the Jencks Act”). Further, there is no rule of discovery that requires the Government
to provide a defendant with a clear, concise narrative regarding the origins of the criminal
investigation that led to his arrest. See Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987)
(“defendant’s right to discover exculpatory evidence does not include the unsupervised authority
to search through the [Government’s] files”); United States v, Bagley, 473 U.S, 667, 675 (1985)
(“the prosecutor is not required to deliver his entire file to defense counsel’’), Rather, the
Government is required to provide the defense with all discoverable material (including
exculpatory information) described in Fep. R. Crim. P. 16.

Notice concerning the Government’s intent to use evidence in a criminal case is generally
governed by Fep. R. Crim, P, 12 and 16. Fep. R. Crim. P. 12(b)(4)(B) provides in relevant part:
“'F|he defendant may, in order to have an opportunity to move to suppress evidence under Rule
12(b)(3)(C), request notice of the government’s intent to use (in its evidence-in-chief at trial) any
evidence that the defendant may be entitled to discover under Rule 16.” The purpose of this rule
is to “provide the defendant with sufficient information to file the necessary suppression
motions.” United States v. Ishak, 277 F.R.D, 156, 158 (E.D. Va. Sept. 9, 2011). “Thus, the
government’s obligation under Rule 12(b)(4)(B) ends when it has made disclosures that
sufficiently allow the defendants to make informed decisions whether to file one or more
motions to suppress.” /d. The Government has satisfied this obligation and provided the
defendants with sufficient information and notice to file any necessary motions to suppress. No
court has interpreted Fep. R. Crim. P. 12(b)(4)(B) to require the Government to give an
accounting of every investigative technique used in the case, regardless of its relationship to
admissible evidence. In a criminal case, defense counsel analyzes the discovery, determines

what suppression motions to make, and files them. The Government then responds. That is

35
precisely what has occurred in the instant case. For these reasons, Rakhmatov’s request for more
information than any rule or statute requires should be denied.

The FISA statute governs the Government’s notice obligations with respect to the use of
FISA information. The Government’s notice obligations regarding the use of FISA information
under 50 U.S.C. §§ 1806(c) and 1825(d) apply only if the Government (1) “intends to enter into
evidence or otherwise use or disclose” (2) “against an aggrieved person” (3) in a “trial, hearing,
or other proceeding in or before any court, department officer, agency, regulatory body, or other
authority of the United States” (4) any “information obtained or derived from” (5) “electronic
surveillance [or physical search] of that aggrieved person.” 50 U.S.C. §§ 1806(c), 1825(d).
Where all five criteria are met, the Government will notify the defendant and the Court or other
authority in which the information is to be used or disclosed that the United States intends to use
or disclose such information. On May 4, 201 5, pursuant to 50 U.S.C. § 1806(c), the United
States provided notice to Kasimov stating that it “intends to offer into evidence, or otherwise use
or disclose in any proceedings in [this case], information obtained or derived from electronic
surveillance and physical search conducted pursuant to [FISA], as amended, 50 U.S.C. §§ 1801-
1812.” (Doc. 51) On September 7, 2017, pursuant to 50 U.S.C. §§ 1806(c) and 1825(d), the
United States provided notice to Rakhmatov stating that it “intends to offer into evidence, or
otherwise use or disclose in any proceedings in [this case], information obtained or derived from
electronic surveillance and physical search conducted pursuant to [FISA], as amended, 50 U.S.C,
§§ 1801-1812 and §§ 1821-1829.” (Doc. 222) The Govermment’s notice gave the defendants all
the information to which they were entitled and that was necessary to file a motion to suppress.

In the context of FISA collection, Congress has made a decision to allow for greater
protection of information than is normally afforded because of the need to protect sensitive

national security information, which includes classified sources and methods. Congress intended

56
that FISA “reconcile national intelligence and counterintelligence needs with constitutional
principles in a way that is consistent with both national security and individual rights.” See 5.
Rep. No. 95-701, at 16, 1978 U.S,C.C.A.N., at 3985. As such, in recognition of “the nature of
the national interests implicated in matters involving a foreign power or its agents,” Congress
provided for more limited disclosure than is ordinarily provided with regard to criminal
evidence. Belfield, 692 F.2d at 148.

Rakhmatov’s position that he is entitled to more information regarding FISA-authorized
collection is further refuted by the fact that Congress did provide for broader notice of FISA
surveillance in certain situations, but declined to do so in the notice sections applicable to
criminal defendants. See Dean v. United States, 556 U.S. 568, 373 (2009) (“[W]here Congress
includes particular language in one section of a statute but omits it in another section of the same
Act, it is generally presumed that Congress acts intentionally and purposely in the disparate
inclusion or exclusion.”). Specifically, Congress identified three scenarios where more specific
notice regarding FISA surveillance was warranted. See 50 U.S.C. § 1806() (notice of particular
information regarding surveillance required where the Attorney General approves emergency
surveillance and the Government does not later obtain authorization from the FISC); 50 U.S.C.
§ 1825(b) (requiring notice identifying property seized, altered, or reproduced during physical
search of a U.S. person’s residence where the Attorney General has determined that there is no
national security interest in continued secrecy); 50 U.S.C. § 1825(j) (notice of particular
information regarding physical search required where the Attorney General approves emergency
physical search and the Government does not later obtain authorization from the FISC).
Congress elected not to require such broad disclosure in the situation where a defendant is
charged in a criminal proceeding See 50 U.S.C. §§ 1806(c), 1825(d) (requiring only notice that

“the United States intends” to use or disclose FISA-obtained or -derived information).

57
For the foregoing reasons, the Court should deny Rakhmatov’s motion for notice and
discovery.

VIL CONCLUSION

Therefore, for the foregoing reasons, the defendants’ motions to disclose the FISA
materials and for suppression of the FISA information should be denied, FISA’s provisions for
in camera, ex parte review comport with the due process requirements of the United States
Constitution. See, e.g., Abu-Jihaad, 630 F.3d at 120; El-Mezain, 664 F.3d at 567; Damrah, 412
F.3d at 624; Spanjol, 720 F. Supp. at 58-59. The defendants advance no argument to justify any
deviation from these well-established precedents,

The Attorney General has filed a declaration in this case stating that disclosure or an
adversary hearing would harm the national security of the United States. Therefore, FISA
mandates that this Court conduct an in camera, ex parte review of the challenged FISA materials
to determine whether the information was lawfully acquired and whether the electronic
surveillance and physical search were made in conformity with an order of authorization or
approval. In conducting that review, the Court may disclose the FISA materials “only where
such disclosure is necessary to make an accurate determination of the legality of the surveillance
[or search].” 50 U.S.C. §§ 1806(f), 1825(g). Congress, in enacting FISA’s procedures for in
camera, ex parte judicial review, has balanced and accommodated the competing interests of the
Government and criminal defendants, and has articulated the standard for disclosure; that is, only
where the Court finds that disclosure is necessary to the Court’s accurate determination of the
legality of the FISA collection.

The Government respectfully submits that the Court can make this determination without
disclosing the classified and highly sensitive FISA materials to the defendants. The FISA

materials at issue here are organized and readily understood, and an overview of them has been

58
presented herein as a frame of reference. This Court will be able to render a determination based
on its in camera, ex parte review, and the defendants have failed to present any colorable basis
for supplanting Congress’ reasoned judgment with a different proposed standard of review.

Furthermore, the Court’s examination of the FISA materials in the Sealed Appendix will
demonstrate that the Government satisfied FISA’s requirements to obtain orders for electronic
surveillance and physical search, that the information obtained pursuant to FISA was lawfully
acquired, and that the electronic surveillance and physical search were made in conformity with
an order of authorization or approval.

Even if this Court were to determine that the acquisition of the FISA information had not
been lawfully acquired or that the electronic surveillance and physical search were not made in
conformity with an order of authorization or approval, the FISA evidence would nevertheless be
admissible under the “good faith” exception to the exclusionary rule articulated in Leon, 468
U.S. 897 (1984). See also Ning Wen, 477 F.3d at 897 (holding that the Leon good-faith
exception applies to FISA orders); Ahmed, 2009 U.S, Dist. LEXIS 120007, at *25 n.8.

Based on the foregoing analysis, the Government respectfully submits that the Court
must conduct an in camera, ex parte review of the FISA materials and the Government’s
classified submission, and should: (1) find that the electronic surveillance and physical search at
issue in this case were both lawfully authorized and lawfully conducted; (2) hold that disclosure
of the FISA materials and the Government’s classified submissions to the defendants is not
authorized because the Court is able to make an accurate determination of the legality of the
surveillance without disclosing the FISA materials or any portions thereof; (3) hold that the fruits
of electronic surveillance and physical search should not be suppressed; (4) deny the defendants’

motions without an evidentiary hearing; and (5) order that the FISA materials and the

59
Case 1:15-cr-00095-WFK Document 361-1 Filed 08/16/19 Page 72 of 73 PagelD #: 1903

Government’s classified submissions be maintained under seal by the Classified Information
Security Officer or his or her designee.

Finally, a district court order granting motions or requests under 50 U.S.C. §§ 1806(g) or
1825(h), a decision that the electronic surveillance or physical search was not lawfully
authorized or conducted, or an order requiring the disclosure of FISA materials, is each a final
order for purposes of appeal. 50 U.S.C. §§ 1806(h), 1825()}. Should the Court conclude that
disclosure of any item within any of the FISA materials or suppression of any FISA-obtained or -
derived information may be required, given the significant national security consequences that
would result from such disclosure or suppression, the Government would expect to pursue an
appeal. Accordingly, the Government respectfully requests that the Court indicate its intent to do
so before issuing any order, and that the Court stay any such order pending an appeal by the

United States of that order.

***The rest of the page is intentionally left blank***

60
Case 1:15-cr-00095-WFK Document 361-1 Filed 08/16/19 Page 73 of 73 PagelD #: 1904

Dated: August 16, 2019

Respectfully submitted,

RICHARD P, DONOGHUE
United States Attorney

/s/

 

DOUGLAS IE PRAVD eee
DAVID K. KESSLER

J. MATTHEW HAGGANS

Assistant United States Attorneys
Eastern District of New York

/s/

 

STEVEN WARD ~

Trial Attorney

Counterterrorism Section

National Security Division —
United States Department of Justice

_/s/
PURVI PATEL
Attorney Advisor
Office of Intelligence
National Security Division
United States Department of Justice

Attorneys for Plaintiff
UNITED STATES OF AMERICA

61
